Exhibit 10.2
 


 




 
SECURITY AGREEMENT
 
By
 
STEAK N SHAKE OPERATIONS, INC.,
 
as Borrower,
 
and
 
THE SUBSIDIARY GUARANTORS PARTY HERETO,
as Pledgors,




and
 
JEFFERIES FINANCE LLC,
 
as Collateral Agent
 
Dated as of March 19, 2014
 


 


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page(s)
 
ARTICLE I DEFINITIONS AND INTERPRETATION
2
   
SECTION 1.1
Definitions
2
SECTION 1.2
Interpretation
9
SECTION 1.3
Resolution of Drafting Ambiguities
9
SECTION 1.4
Perfection Certificate
9
     
ARTICLE II GRANT OF SECURITY AND SECURED OBLIGATIONS
9
   
SECTION 2.1
Grant of Security Interest
9
SECTION 2.2
Filings
11
     
ARTICLE III PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF COLLATERAL
12
   
SECTION 3.1
Delivery of Certificated Securities Collateral
12
SECTION 3.2
Perfection of Uncertificated Securities Collateral
12
SECTION 3.3
Financing Statements and Other Filings; Maintenance of Perfected Security
Interest
13
SECTION 3.4
Other Actions
13
SECTION 3.5
Joinder of Additional Subsidiary Guarantors
17
SECTION 3.6
Supplements; Further Assurances
18
     
ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS
18
   
SECTION 4.1
Title
18
SECTION 4.2
Validity of Security Interest
19
SECTION 4.3
Defense of Claims;  Transferability of Collateral
19
SECTION 4.4
Other Financing Statements
19
SECTION 4.5
Chief Executive Office; Change of Name; Jurisdiction of Organization, etc.
20
SECTION 4.6
Location of Inventory and Equipment
21
SECTION 4.7
Corporate Names; Prior Transactions
21
SECTION 4.8
Due Authorization and Issuance
21
SECTION 4.9
Consents, etc.
21
SECTION 4.10
Collateral
21
SECTION 4.11
Insurance
21
SECTION 4.12
Payment of Taxes; Compliance with Legal Requirements; Contesting Liens; Charges
22
SECTION 4.13
Access to Collateral, Books and Records; Other Information
22
     
ARTICLE V CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
22
   
SECTION 5.1
Pledge of Additional Securities Collateral
22
SECTION 5.2
Voting Rights; Distributions; etc.
23
SECTION 5.3
Default
24
SECTION 5.4
Certain Agreements of Pledgors as Issuers and Holders of Equity Interests
24

 
 
i

--------------------------------------------------------------------------------

 
 

     
ARTICLE VI CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL
24
   
SECTION 6.1
Grant of License
24
SECTION 6.2
Registration
25
SECTION 6.3
Protection of Collateral Agent's Security
25
SECTION 6.4
After Acquired Property
26
SECTION 6.5
Litigation
26
SECTION 6.6
Intent-to-Use Trademark and Service Mark Applications
27
     
ARTICLE VII CERTAIN PROVISIONS CONCERNING ACCOUNTS
27
   
SECTION 7.1
Special Representation and Warranties
27
SECTION 7.2
Maintenance of Records
28
SECTION 7.3
Legend
28
SECTION 7.4
Modification of Terms, etc.
28
SECTION 7.5
Collection
28
     
ARTICLE VIII TRANSFERS; LIENS
29
   
SECTION 8.1
Transfers of Collateral
29
     
ARTICLE IX REMEDIES
29
   
SECTION 9.1
Remedies
29
SECTION 9.2
Notice of Sale
31
SECTION 9.3
Waiver of Notice and Claims; Other Waivers; Marshalling
31
SECTION 9.4
Standards for Exercising Rights and Remedies
32
SECTION 9.5
Certain Sales of Pledged Collateral
32
SECTION 9.6
No Waiver; Cumulative Remedies
34
SECTION 9.7
Certain Additional Actions Regarding Intellectual Property
34
     
ARTICLE X PROCEEDS OF CASUALTY EVENTS AND COLLATERAL DISPOSITIONS; APPLICATION
OF PROCEEDS
35
   
SECTION 10.1
Proceeds of Casualty Events and Collateral Dispositions
35
SECTION 10.2
Application of Proceeds
35
     
ARTICLE XI MISCELLANEOUS
35
   
SECTION 11.1
Concerning Collateral Agent
35
SECTION 11.2
Collateral Agent May Perform; Collateral Agent Appointed Attorney-in-Fact
36
SECTION 11.3
Continuing Security Interest; Assignment
37
SECTION 11.4
Termination; Release
37
SECTION 11.5
Modification in Writing
37
SECTION 11.6
Notices
37
SECTION 11.7
Governing Law, Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial
38
SECTION 11.8
Severability of Provisions
39

 
 
ii

--------------------------------------------------------------------------------

 
 
SECTION 11.9
Execution in Counterparts
39
SECTION 11.10
Business Days
39
SECTION 11.11
Waiver of Stay
40
SECTION 11.12
No Credit for Payment of Taxes or Imposition
40
SECTION 11.13
No Claims Against Collateral Agent
40
SECTION 11.14
No Release
40
SECTION 11.15
Overdue Amounts
41
SECTION 11.16
Obligations Absolute
41



 
SCHEDULES
 
Schedule 1            Filings, Registrations and Recordings
 
EXHIBITS
 
Exhibit 1            Form of Issuer’s Acknowledgment
Exhibit 2            Form of Pledge Amendment
Exhibit 3            Form of Joinder Agreement
Exhibit 4            Form of Securities Account Control Agreement
Exhibit 5            Form of Deposit Account Control Agreement
Exhibit 6            Form of Copyright Security Agreement
Exhibit 7            Form of Patent Security Agreement
Exhibit 8            Form of Trademark Security Agreement
 
 
iii

--------------------------------------------------------------------------------

 
 
SECURITY AGREEMENT
 
This SECURITY AGREEMENT, dated as of March 19, 2014 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”), made by Steak n Shake Operations,
Inc., an Indiana corporation (“Borrower”), and the Subsidiary Guarantors (as
defined in the Credit Agreement) from time to time party hereto by execution of
this Agreement or otherwise by execution of a Joinder Agreement (Borrower,
together with the Subsidiary Guarantors, as pledgors, assignors and debtors and
together with any successors, the “Pledgors,” and each, a “Pledgor”), in favor
of Jefferies Finance LLC, in its capacity as collateral agent pursuant to the
Credit Agreement (as hereinafter defined), as pledgee, assignee and secured
party (in such capacities and together with any successors in such capacities,
the “Collateral Agent”).
 
R E C I T A L S:
 
A.            Borrower, the Subsidiary Guarantors, the Collateral Agent, the
other Agents party thereto and the lending institutions from time to time party
thereto  as lenders (the “Lenders”) have entered into that certain Credit
Agreement, dated as of March 19, 2014 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
 
B.            The Subsidiary Guarantors have, pursuant to the Credit Agreement,
unconditionally guaranteed the Secured Obligations.
 
C.            Each Pledgor will receive substantial benefits from the execution,
delivery and performance of the Secured Obligations under the Credit Agreement
and the other Loan Documents and is, therefore, willing to enter into this
Agreement.
 
D.            Each Pledgor is, or as to Collateral acquired by such Pledgor
after the date hereof will be, the legal and/or beneficial owner of the
Collateral pledged by it hereunder.
 
E.            This Agreement is given by each Pledgor in favor of the Collateral
Agent for the benefit of the Secured Parties to secure the payment and
performance of all of the Secured Obligations.
 
F.            It is a condition to the obligations of the Lenders to make the
Loans under the Credit Agreement and the Secured Parties to provide the other
Secured Obligations that each Pledgor executes and delivers the applicable Loan
Documents, including this Agreement.
 
A G R E E M E N T:
 
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE I

 
DEFINITIONS AND INTERPRETATION
 
SECTION 1.1            Definitions.
 
(a)            Unless otherwise defined herein or in the Credit Agreement,
capitalized terms used herein that are defined in the UCC have the meanings
assigned to them in the UCC.
 
(b)            Terms used but not otherwise defined herein that are defined in
the Credit Agreement have the meanings given to them in the Credit
Agreement.  In addition, the following terms shall have the following meanings:
 
“Additional Pledged Interests” means, collectively, with respect to each
Pledgor, (a) all options, warrants, rights, agreements, additional membership,
partnership or other Equity Interests of whatever class of any issuer of Initial
Pledged Interests or any interest in any such issuer, together with all rights,
privileges, authority and powers of such Pledgor relating to such interests in
each such issuer or under any Organizational Document of any such issuer, and
the certificates, instruments and agreements representing such membership,
partnership or other Equity Interests and any and all interest of such Pledgor
in the entries on the books of any financial intermediary pertaining to such
membership, partnership or other Equity Interests from time to time acquired by
such Pledgor in any manner and (b) all membership, partnership or other Equity
Interests, as applicable, of each limited liability company, partnership or
other entity (other than a corporation) hereafter acquired or formed by such
Pledgor and all options, warrants, rights, agreements, additional membership,
partnership or other Equity Interests of whatever class of such limited
liability company, partnership or other entity, together with all rights,
privileges, authority and powers of such Pledgor relating to such interests or
under any Organizational Document of any such issuer, and the certificates,
instruments and agreements representing such membership, partnership or other
Equity Interests and any and all interest of such Pledgor in the entries on the
books of any financial intermediary pertaining to such membership, partnership
or other Equity Interests, from time to time acquired by such Pledgor in any
manner.
 
“Additional Pledged Shares” means, collectively, with respect to each Pledgor,
(a) all options, warrants, rights, Equity Interests, agreements, additional
shares of capital stock of whatever class of any issuer of the Initial Pledged
Shares or any other Equity Interest in any such issuer, together with all
rights, privileges, authority and powers of such Pledgor relating to such
interests issued by any such issuer under any Organizational Document of any
such issuer, and the certificates, instruments and agreements representing such
interests and any and all interest of such Pledgor in the entries on the books
of any financial intermediary pertaining to such interests, from time to time
acquired by such Pledgor in any manner and (b) all the issued and outstanding
shares of capital stock of each corporation hereafter acquired or formed by such
Pledgor and all options, warrants, rights, agreements or additional shares of
capital stock of whatever class of such corporation, together with all rights,
privileges, authority and powers of such Pledgor relating to such shares or
under any Organizational Document of such corporation, and the certificates,
instruments and agreements representing such shares and any and all interest of
such Pledgor in the entries on the books of any financial intermediary
pertaining to such shares, from time to time acquired by such Pledgor in any
manner.
 
 
2

--------------------------------------------------------------------------------

 
 
“Agreement” has the meaning assigned to such term in the Preamble hereof.
 
“Bailee Letter” has the meaning assigned to such term in Section 3.4(h).
 
“Borrower” has the meaning assigned to such term in the Preamble.
 
“Charges” means any and all property and other taxes, assessments and special
assessments, levies, fees and all other governmental charges imposed upon or
assessed against, and all claims (including any landlords’, carriers’,
mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and
warehousemen’s Liens and other charges arising by operation of law) against, all
or any portion of the Collateral.
 
“Collateral” has the meaning assigned to such term in Section 2.1.
 
“Collateral Account” means any collateral account or sub-account established by
the Collateral Agent for the purpose of serving as a collateral account under
this Agreement and all property from time to time on deposit in the Collateral
Account.
 
“Collateral Agent” has the meaning assigned to such term in the Preamble hereof.
 
“Commercial Motor Vehicles” shall mean motor vehicles used primarily for
commercial purposes, whether or not the title thereto is governed by a
certificate of title or ownership.
 
“Commodity Account Control Agreement” means a commodity account control
agreement in a form that is reasonably satisfactory to the Collateral Agent.
 
“Contracts” means, collectively, with respect to each Pledgor, all contracts,
agreements and grants (in each case, whether written or oral, or third party or
intercompany), to which such Pledgor is a party, and all assignments,
amendments, restatements, supplements, extensions, renewals, replacements or
modifications thereof.
 
“Control” means (a) in the case of each Deposit Account, “control,” as such term
is defined in Section 9-104 of the UCC, and (b) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8-106 of the UCC and
(c) in the case of any Commodity Contract, “control,” as such term is defined in
Section 9-106 of the UCC.
 
“Control Agreements” means, collectively, the Deposit Account Control
Agreement(s), the Securities Account Control Agreement(s) and the Commodity
Account Control Agreement(s).
 
“Copyright Security Agreement”  means an agreement substantially in the form of
Exhibit 6 hereto.
 
“Copyrights” means, collectively, all works of authorship (whether or not
protected by statutory or common law copyright, whether established or
registered in the United States or any other country or any political
subdivision thereof, whether registered or unregistered and whether published or
unpublished) and all copyright registrations and applications, together with any
and all (a) tangible embodiments of any of the foregoing, (b) rights and
privileges arising under applicable Legal Requirements with respect to the use
of such copyrights, (c) reissues, renewals, continuations, modifications and
extensions thereof and derivative works, (d) income, fees, royalties, damages,
claims and payments now or hereafter due and/or payable with respect thereto,
including damages and payments for past, present or future infringements
thereof, (e) rights corresponding thereto throughout the world and (f) rights to
sue for past, present or future infringements thereof.
 
 
3

--------------------------------------------------------------------------------

 
 
“Credit Agreement” has the meaning assigned to such term in Recital A hereof.
 
“Deposit Account Control Agreement” means an agreement substantially in the form
of Exhibit 5 hereto or such other form that is reasonably satisfactory to the
Collateral Agent.
 
“Deposit Accounts” means, collectively, with respect to each Pledgor, (a) all
“deposit accounts” as such term is defined in the UCC, each Collateral Account
and all accounts and sub-accounts relating to any of the foregoing accounts and
(b) all cash, funds, checks, notes and instruments from time to time on deposit
in any of the accounts or sub-accounts described in clause (a) of this
definition.
 
“Distributions” means, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.
 
“Excluded Accounts” means, as to any Pledgor, (a) all Deposit Accounts that are
maintained in the ordinary course of business and used exclusively (x) as a
payroll account for the employees of such Pledgor (provided that the amount
contained in such account shall at no time exceed the total amount of payroll
payable to the employees of such Pledgor within the immediately succeeding 30
days), or (y) as tax withholding accounts that contain an aggregate amount that
does not exceed the aggregate amount required to be withheld for tax purposes by
Legal Requirements, (b) all escrow accounts or trust accounts, in each case
entered into in the ordinary course of business and consistent with past
practices, where the applicable Pledgor holds the funds exclusively for the
benefit of an unaffiliated third party, (c) all Deposit Accounts that are swept
to a zero balance on a daily basis to a Deposit Account that is subject to a
Control Agreement or (d) any Securities Account that does not hold any
Securities other than Excluded Property.
 
“Excluded Property” means the following property of any Pledgor, whether now
owned or hereafter acquired or arising:
 
(1)            any governmental licenses or state or local franchises, charters
and authorizations (A) that prohibits or requires the consent of any Person
other than Borrower or any of its Affiliates as a condition to the creation by
any Pledgor of a Lien on any right, title or interest in licenses, franchises,
charters or authorizations or (B) to the extent that any Legal Requirement
applicable thereto prohibits the creation of a Lien thereon, but only, with
respect to the prohibition in (A) and (B), to the extent, and for as long as,
such prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the UCC or any other Legal Requirement;
 
 
4

--------------------------------------------------------------------------------

 
 
(2)            any lease, license or any similar contract or agreement entered
into by any Pledgor or any property owned by any Pledgor that is subject to a
Purchase Money Obligation or a Capital Lease Obligation permitted to be incurred
pursuant to the provisions of the Credit Agreement if and for so long as, but
only for so long as and solely to the extent that, a grant of a security
interest therein would (A) violate or invalidate such lease, license or similar
contract or agreement or Purchase Money Obligation or Capital Lease Obligation,
(B) result in the abandonment or unenforceability of any right, title or
interest of any Pledgor in such lease, license or similar contract or agreement
or Purchase Money Obligation or Capital Lease Obligation or (C) create a right
of termination in favor of any other party thereto (other than Borrower or a
Pledgor), but only, with respect to the prohibition in (A), (B) and (C), to the
extent, and for as long as, such prohibition is not terminated or rendered
unenforceable or otherwise deemed ineffective by the UCC or any other Legal
Requirement); provided that each Pledgor shall, and shall cause each of its
Subsidiaries to, make all commercially reasonable efforts to prevent any lease,
license or other similar contract or agreement from constituting Excluded
Property;
 
(3)            Commercial Motor Vehicles and other goods subject to certificates
of title or ownership to the extent that a security interest cannot be perfected
solely by filing a UCC-1 financing statement or similar instrument;
 
(4)            the Excluded Accounts;
 
(5)            (x) voting Equity Interests in excess of 66% of all outstanding
voting Equity Interests of any Foreign Subsidiary that is a controlled foreign
corporation (within the meaning of Section 957(a) of the Internal Revenue Code);
 
(6)            the Cracker Barrel Shares, the Lion Fund Interests and all
Proceeds of the Cracker Barrel Shares and the Lion Fund Interests; and
 
(7)            those assets as to which the Collateral Agent and Borrower
reasonably agree in writing that the cost of obtaining a security interest in or
perfection thereof is excessive in relation to the benefit to the Secured
Parties of the security to be afforded thereby;
 
provided that except as specifically provided in clause (6) above to the
contrary, Excluded Property shall not include any Proceeds of Property described
in clauses (1) through (7) above; provided, further, that at such time as any of
the foregoing Property no longer constitutes Excluded Property, such Property
shall immediately and automatically constitute Collateral and a Lien on and
security interest in and to all of the right, title and interest of the
applicable Pledgor in, to and under such Property shall immediately attach
thereto as provided herein.
 
 “General Intangibles” means, collectively, with respect to each Pledgor, all
“general intangibles,” as such term is defined in the UCC, now owned or
hereafter acquired by such Pledgor and, in any event, shall include (a) all of
such Pledgor’s rights, title and interest in, to and under all insurance
policies and coverages and Contracts, (b) all of such Pledgor’s interest in
know-how and warranties relating to any of the Collateral or any Mortgaged
Property, (c) any and all other rights, claims, choses-in-action and causes of
action of such Pledgor against any other Person and the benefits of any and all
collateral or other security given by any other Person in connection therewith,
(d) all guarantees, endorsements and indemnifications on, or of, any of the
Collateral or any Mortgaged Property, (e) all of such Pledgor’s interest in
lists, books, records, correspondence, ledgers, printouts, files (whether in
printed form or stored electronically), tapes and other papers or materials
containing information relating to any of the Collateral or any Mortgaged
Property, including all customer or tenant lists, identification of suppliers,
data, plans, blueprints, specifications, designs, drawings, appraisals, recorded
knowledge, surveys, studies, engineering reports, test reports, manuals,
standards, processing standards, performance standards, catalogs, research data,
computer and automatic machinery software and programs and the like, field
repair data, accounting information pertaining to such Pledgor’s operations or
any of the Collateral or any Mortgaged Property and all media in which or on
which any of the information or knowledge or data or records may be recorded or
stored and all computer programs used for the compilation or printout of such
information, knowledge, records or data, (f) all licenses, consents, permits,
variances, certifications, authorizations and approvals, however characterized,
of any Governmental Authority (or any Person acting on behalf of a Governmental
Authority) now or hereafter acquired or held by such Pledgor pertaining to
operations now or hereafter conducted by such Pledgor or any of the Collateral
or any Mortgaged Property, including building permits, certificates of
occupancy, environmental certificates, industrial permits or licenses and
certificates of operation, and (g) all rights to reserves, payment intangibles,
deferred payments, deposits, refunds, indemnification of claims to the extent
the foregoing relate to any Collateral or any Mortgaged Property and claims for
tax or other refunds against any Governmental Authority relating to any
Collateral or any Mortgaged Property.
 
 
5

--------------------------------------------------------------------------------

 
 
“Goodwill” means, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including (a) all goodwill connected with
the use of and symbolized by any Intellectual Property Collateral in which such
Pledgor has any interest, (b) all of Pledgor’s interest in know-how, trade
secrets, customer and supplier lists, proprietary information, inventions,
methods, plans, policies, procedures, formulae, descriptions, compositions,
technical data, drawings, specifications, name plates, catalogs, confidential
information and the right to limit the use or disclosure thereof by any Person,
pricing and cost information, business and marketing plans and proposals,
consulting agreements, engineering contracts and such other assets which relate
to such goodwill and (c) all product lines of such Pledgor’s business.
 
“Initial Pledged Interests” means, with respect to each Pledgor, all membership,
partnership or other Equity Interests (other than in a corporation), as
applicable, in each issuer described on Schedule 11 to the Perfection
Certificate (other than Borrower, Cracker Barrel and Lion Fund), together with
all rights, privileges, authority and powers of such Pledgor in and to each such
issuer or under any Organizational Document of each such issuer, and the
certificates, instruments and agreements representing such membership,
partnership or other Equity Interests and any and all interests of such Pledgor
in the entries on the books of any financial intermediary pertaining to such
membership, partnership or other Equity Interests.
 
“Initial Pledged Shares” means, collectively, with respect to each Pledgor, the
issued and outstanding shares of capital stock in each issuer that is a
corporation described on Schedule 11 to the Perfection Certificate (other than
Borrower, Cracker Barrel and Lion Fund), together with all rights, privileges,
authority and powers of such Pledgor relating to such shares of capital stock in
each such issuer or under any Organizational Document of each such issuer, and
the certificates, instruments and agreements representing such shares of capital
stock and any and all interest of such Pledgor in the entries on the books of
any financial intermediary pertaining to the Initial Pledged Shares.
 
 
6

--------------------------------------------------------------------------------

 
 
“Instruments” means, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.
 
“Intellectual Property Collateral” means, collectively, all (i) Patents,
Trademarks and Copyrights, now owned or hereafter created or acquired by or
assigned to such Pledgor, including, without limitation, the Patents, Trademarks
(including Internet domain names) and Copyrights that are Registered and listed
on Schedule 14 to the Perfection Certificate, (ii) License Agreements to which
any Pledgor is now or hereafter becomes a party or beneficiary, including,
without limitation, the License Agreements listed on Schedule 14 to the
Perfection Certificate and (iii) Goodwill.
 
 “Intercompany Notes” means, with respect to each Pledgor, the Intercompany
Note, any other intercompany notes listed on Schedule 12 to the Perfection
Certificate and any intercompany notes hereafter acquired by such Pledgor, and
all certificates, instruments or agreements evidencing any intercompany note and
such other intercompany notes, and all assignments, amendments, restatements,
supplements, extensions, renewals, replacements or modifications thereof.
 
“Investment Property” means any Security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.
 
“Joinder Agreement” means an agreement substantially in the form of Exhibit 3
hereto.
 
“Lenders” has the meaning assigned to such term in Recital A hereof.
 
“License Agreements” means, collectively, all agreements and covenants not to
sue relating to the license, development, use or disclosure of any Patent,
Trademark or Copyright, together with any and all (a) renewals, extensions,
supplements and continuations thereof, (b) income, fees, royalties, damages,
claims and payments now and hereafter due and/or payable thereunder and with
respect thereto including damages and payments for past, present or future
infringements or violations thereof, (c) rights to sue for past, present or
future infringements or violations thereof and (d) other rights to use, exploit
or practice any or all of the Patents, Trademarks or Copyrights.
 
“Patent Security Agreement” means an agreement substantially in the form of
Exhibit 7 hereto.
 
“Patents” means, collectively, all patents, patent applications, utility models
and statutory invention registrations (whether established or registered or
recorded in the United States or any other country or any political subdivision
thereof), together with any and all (a) rights and privileges arising under
applicable Legal Requirements with respect to the use of any patents,
(b) inventions and improvements described and charged therein, (c) reissues,
divisions, continuations, renewals, extensions, modifications and
continuations-in-part thereof, (d) income, fees, royalties, damages, claims and
payments now or hereafter due and/or payable thereunder and with respect thereto
including damages and payments for past, present or future infringements
thereof, (e) rights corresponding thereto throughout the world and (f) rights to
sue for past, present or future infringements thereof.
 
 
7

--------------------------------------------------------------------------------

 
 
 “Perfection Certificate” means the perfection certificate dated as of the date
hereof, executed and delivered by each Pledgor party thereto in favor of the
Collateral Agent for the benefit of the Secured Parties, and each other
Perfection Certificate (which shall be in form and substance reasonably
acceptable to the Collateral Agent) executed and delivered by the applicable
Pledgor in favor of the Collateral Agent for the benefit of the Secured Parties
contemporaneously with the execution and delivery of each Joinder Agreement
executed in accordance with Section 3.5, in each case, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time by a Perfection Certificate Supplement or otherwise in accordance with the
Credit Agreement.
 
“Pledge Amendment” has the meaning assigned to such term in Section 5.1.
 
“Pledged Interests” means, collectively, the Initial Pledged Interests and the
Additional Pledged Interests.
 
“Pledged Securities” means, collectively, the Pledged Interests, the Pledged
Shares and the Successor Interests.
 
“Pledged Shares” means, collectively, the Initial Pledged Shares and the
Additional Pledged Shares.
 
“Pledgor” has the meaning assigned to such term in the preamble hereof.
 
“Registered” means issued by, registered with, renewed by or the subject of a
pending application before any Governmental Authority or Internet domain name
registrar.
 
“Secured Obligations” has the meaning assigned to such term in the Credit
Agreement.
 
“Secured Parties” has the meaning assigned to such term in the Credit
Agreement. 
 
 “Securities Account Control Agreement” means an agreement substantially in the
form of Exhibit 4 hereto or such other form that is reasonably satisfactory to
the Collateral Agent.
 
“Securities Collateral” means, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.
 
 “Successor Interests” means, collectively, with respect to each Pledgor, all
shares of each class of the capital stock of the successor corporation or
interests or certificates of the successor limited liability company,
partnership or other entity owned by such Pledgor (unless such successor is such
Pledgor itself) formed by or resulting from any consolidation or merger in which
any Person listed on Schedule 1(a) to the Perfection Certificate is not the
surviving entity.
 
 
8

--------------------------------------------------------------------------------

 
 
“Trademark Security Agreement” means an agreement substantially in the form of
Exhibit 8 hereto.
 
“Trademarks” means, collectively, all trademarks, service marks, slogans, logos,
certification marks, trade dress, uniform resource locations (URL’s), domain
names, corporate names and trade names, whether registered or unregistered, and
all registrations and applications for the foregoing (whether statutory or
common law and whether established or registered in the United States or any
other country or any political subdivision thereof), together with any and all
(a) rights and privileges arising under applicable Legal Requirements with
respect to the use of any trademarks, (b) goodwill associated therewith, (c)
reissues, continuations, extensions and renewals thereof, (d) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or future infringements thereof, (e) rights corresponding thereto
throughout the world and (f) rights to sue for past, present or future
infringements thereof.
 
“Transferable Record” has the meaning assigned to that term in Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or in
Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction.
 
“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York; provided, however, that if by reason of mandatory provisions
of applicable Legal Requirements, any or all of the attachment, perfection or
priority of the Collateral Agent’s and the other Secured Parties’ security
interest in any item or portion of the Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “UCC” means the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions relating to such
provisions.
 
SECTION 1.2            Interpretation.  The rules of interpretation specified in
the Credit Agreement (including Section 1.03 of the Credit Agreement) shall be
applicable to this Agreement.
 
SECTION 1.3            Resolution of Drafting Ambiguities.  Each Pledgor
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery hereof, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party (i.e., the Collateral Agent) shall not be employed in the
interpretation hereof.
 
SECTION 1.4            Perfection Certificate.  Each of the Persons from time to
time party hereto agrees that the Perfection Certificate and all descriptions of
Collateral, schedules, amendments and supplements thereto are and shall at all
times remain a part of this Agreement.
 
ARTICLE II

 
GRANT OF SECURITY AND SECURED OBLIGATIONS
 
SECTION 2.1            Grant of Security Interest.  As collateral security for
the prompt and complete payment and performance in full of all the Secured
Obligations, each Pledgor hereby pledges, hypothecates and grants to the
Collateral Agent for the benefit of the Secured Parties, a Lien on and security
interest in and to all of the right, title and interest of such Pledgor in, to
and under the following property, wherever located, whether now existing or
hereafter arising or acquired from time to time (collectively, the
“Collateral”):
 
(a)            all Accounts;
 
(b)            all cash and Cash Equivalents;
 
(c)            all Chattel Paper;
 
(d)            all Collateral Accounts;
 
(e)            all Commercial Tort Claims, including any described on Schedule
15 to the Perfection Certificate;
 
(f)            all Deposit Accounts;
 
(g)            all Documents;
 
(h)            all Equipment (including Commercial Motor Vehicles) and Fixtures;
 
(i)             all General Intangibles;
 
(j)             all Goods;
 
 
9

--------------------------------------------------------------------------------

 
 
(k)            all Instruments;
 
(l)             all Intellectual Property Collateral;
 
(m)           all Inventory;
 
(n)            all Investment Property;
 
(o)            all Letter-of-Credit Rights (whether or not the letter of credit
is evidenced by a writing);
 
(p)            all Securities Collateral;
 
(q)            all Supporting Obligations;
 
(r)             all books, records, computer programs, disks, and related data
processing software (owned by such Pledgor or in which it has an interest) that
at any time evidence or contain information relating to any Collateral; and
 
(s)            to the extent not covered by clauses (a) through (r) above, all
choses in action and other personal property, whether tangible or intangible;
 
(t)             all Proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, and any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to such Pledgor from time to time with
respect to any of the foregoing.
 
 
10

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary contained in clauses (a) through (t)
above or in any other provision of any Loan Document, (x) the security interest
created by this Agreement shall not extend to, and the term “Collateral” shall
not include, any Excluded Property (but shall include the Proceeds and products
of Excluded Property and each other item set forth in clause (v) above with
respect to Excluded Property, in each case, to the extent that such Proceeds,
products and other items do not themselves constitute Excluded Property) and (y)
(i) the Pledgors shall from time to time at the reasonable request of the
Collateral Agent give written notice to the Collateral Agent identifying in
reasonable detail any Excluded Property and shall provide to the Collateral
Agent such other information regarding the Excluded Property as the Collateral
Agent may reasonably request and (ii) from and after the Closing Date, no
Pledgor shall permit to become effective in any document creating, governing or
providing for any permit, lease or license, a provision that would prohibit the
creation of a Lien on such permit, lease or license in favor of the Collateral
Agent unless (x) no Event of Default has occurred and is continuing and (y) such
Pledgor believes, in its reasonable judgment, that such prohibition is usual and
customary in transactions of such type.
 
SECTION 2.2            Filings.
 
(a)            Each Pledgor hereby irrevocably authorizes the Collateral Agent
at any time and from time to time to file or record in any relevant jurisdiction
any initial financing statements (including fixture filings), continuation
statements and amendments thereto that contain the information required by
Article 9 of the UCC of each applicable jurisdiction for the filing of any
financing statement, continuation statement or amendment relating to the
Collateral, including (i) whether such Pledgor is an organization, the type of
organization and any organizational identification number issued to such
Pledgor, and (ii) in the case of a financing statement filed as a fixture filing
or covering Collateral constituting minerals or the like to be extracted or
timber to be cut, a sufficient description of the real property to which such
Collateral relates.  Each Pledgor agrees to provide all information described in
the immediately preceding sentence to the Collateral Agent promptly upon
request.  Such financing statements may describe the Collateral in the same
manner as described herein or may contain a description of Collateral that
describes such property in any other manner as the Collateral Agent may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection or priority of the security interest in the collateral granted to
the Collateral Agent in connection herewith, including, describing such property
as “all assets whether now owned or hereafter acquired” or “all personal
property whether now owned or hereafter acquired” (regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC).
 
(b)            Each Pledgor hereby ratifies its authorization for the Collateral
Agent to file in any relevant jurisdiction any initial financing statements or
amendments thereto relating to the Collateral if filed prior to the date hereof.
 
(c)            Each Pledgor hereby further authorizes the Collateral Agent to
file and/or record with the United States Patent and Trademark Office, the
United States Copyright Office, any applicable successor office and any other
similar office or Governmental Authority in any other country, as applicable,
this Agreement, the Copyright Security Agreement, the Patent Security Agreement,
the Trademark Security Agreement, and any other documents determined by the
Collateral Agent in its sole discretion to be necessary, advisable or prudent
for the purpose of recording, perfecting, confirming, continuing, enforcing or
protecting the pledge and security interest or the priority thereof granted by
such Pledgor hereunder, with or without the signature of such Pledgor, and
naming such Pledgor, as debtor, and the Collateral Agent, as secured party.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE III

 
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF COLLATERAL
 
SECTION 3.1            Delivery of Certificated Securities Collateral.  Each
Pledgor represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Collateral Agent in suitable form for transfer
by delivery or accompanied by duly executed instruments of transfer or
assignment in blank and that the Collateral Agent has a valid and enforceable
perfected first priority security interest therein (subject to Permitted
Liens).  Each Pledgor hereby agrees that all certificates, agreements or
instruments representing or evidencing Securities Collateral acquired by such
Pledgor after the date hereof shall promptly (and in any event within
five Business Days or such longer period as may be agreed to in writing by the
Collateral Agent in its sole discretion) upon receipt thereof by such Pledgor be
delivered to and held by or on behalf of the Collateral Agent pursuant
hereto.  All certificated Securities Collateral shall be in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance reasonably
satisfactory to the Collateral Agent.  The Collateral Agent shall have the
right, at any time upon the occurrence and during the continuance of any Event
of Default, to endorse, assign or otherwise transfer to or to register in the
name of the Collateral Agent or any of its nominees or endorse for negotiation
any or all of the Securities Collateral, without any indication that such
Securities Collateral is subject to the security interest hereunder.  In
addition, the Collateral Agent shall have the right, at any time in its
reasonable discretion, to exchange certificates representing or evidencing
Securities Collateral for certificates of smaller or larger denominations.
 
SECTION 3.2            Perfection of Uncertificated Securities Collateral.  Each
Pledgor represents and warrants that the Collateral Agent has a valid and
enforceable perfected first priority security interest (subject to Permitted
Liens) in all uncertificated Pledged Securities pledged by it hereunder that are
in existence on the date hereof.  Each Pledgor shall ensure that the issuer of
any membership, partnership or other Equity Interests constituting
uncertificated Pledged Securities does not issue any certificate representing
such interest or take any step to ‘opt in’ or have such uncertificated Pledged
Securities treated as “securities” within the meaning of Section 8-102(a)(15 of
the UCC without the prior written consent of the Collateral Agent.  Each Pledgor
hereby agrees that if any issuer of Pledged Securities is organized in a
jurisdiction that does not require the use of certificates to evidence equity
ownership or any of the Pledged Securities are at any time not evidenced by
certificates of ownership, then each applicable Pledgor shall, if the Collateral
Agent deems it necessary, advisable or prudent to perfect a first priority
security interest (subject to Permitted Liens) in such Pledged Securities, (i)
cause such pledge to be recorded on the equityholder register or the books of
the issuer, (ii) cause the issuer to execute and deliver to the Collateral Agent
an acknowledgment of the pledge of such Pledged Securities substantially in the
form of Exhibit 1 hereto or such other form reasonably acceptable to the
Collateral Agent, execute any customary pledge forms or other documents that the
Collateral Agent deems to be necessary, advisable or prudent to complete the
pledge and give the Collateral Agent the right to transfer such Pledged
Securities under the terms hereof and, upon the Collateral Agent’s reasonable
request, provide to the Collateral Agent an opinion of counsel, in form and
substance reasonably satisfactory to the Collateral Agent, confirming such
pledge and perfection thereof and (iii) to the extent permitted by applicable
Legal Requirements, cause such Pledged Securities to become certificated and
delivered to the Collateral Agent in accordance with the provisions of
Section 3.1.
 
 
12

--------------------------------------------------------------------------------

 
 
SECTION 3.3            Financing Statements and Other Filings; Maintenance of
Perfected Security Interest.  Each Pledgor represents and warrants that the only
filings, registrations and recordings necessary to perfect the security interest
granted by each Pledgor to the Collateral Agent in respect of the Collateral (to
the extent that a security interest therein may be perfected by filing a
financing statement or filing the Security Agreement or a short form thereof
with the United States Copyright Office or the United States Patent and
Trademark Office) are listed on Schedule 1 hereto.  All such filings,
registrations and recordings have been delivered to the Collateral Agent in
completed and, to the extent necessary, advisable or prudent, duly executed form
for filing in each applicable governmental, municipal or other office specified
on Schedule 1 hereto.  Each Pledgor agrees that at the sole cost and expense of
the Pledgors, (i) such Pledgor will maintain the security interest created by
this Agreement in the Collateral as a valid and enforceable perfected first
priority security interest (subject to Permitted Liens) and shall defend such
security interest against the claims and demands of all Persons, (ii) such
Pledgor shall furnish to the Collateral Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Collateral Agent may reasonably
request, all in reasonable detail and (iii) at any time and from time to time,
upon the written request of the Collateral Agent, such Pledgor shall promptly
(and in any event within five Business Days or such longer period as may be
agreed to in writing by the Collateral Agent in its sole discretion) and duly
execute and deliver, and file and have recorded, such further instruments and
documents and take such further action as the Collateral Agent may reasonably
request for the purpose of obtaining or preserving the full benefits of this
Agreement and the rights and powers herein granted, including the filing of any
financing statements and amendments thereof, continuation statements and other
documents (including this Agreement) under the UCC (or other similar laws) in
effect in any jurisdiction with respect to the security interest created hereby
and the execution and delivery of Control Agreements, all in form reasonably
satisfactory to the Collateral Agent and in such offices (including the United
States Patent and Trademark Office and the United States Copyright Office)
wherever required by applicable Legal Requirements to perfect (to the extent a
security interest in such Collateral may be so perfected under applicable Legal
Requirements), continue and maintain a valid, enforceable, first priority
security interest (subject to Permitted Liens) in the Collateral as provided
herein and to preserve the other rights and interests granted to the Collateral
Agent hereunder, as against third parties, with respect to the Collateral.
 
SECTION 3.4            Other Actions.   In order to further ensure the
attachment, perfection and priority of, and the ability of the Collateral Agent
to enforce, the Collateral Agent’s security interest in the Collateral, each
Pledgor represents and warrants and covenants as follows, in each case at such
Pledgor’s own expense, to take the following actions with respect to the
following Collateral:
 
 
13

--------------------------------------------------------------------------------

 
 
(a)            Instruments and Tangible Chattel Paper.  As of the date hereof,
each Pledgor hereby represents and warrants that (i) no amounts individually or
in the aggregate in excess of $250,000 payable under or in connection with any
of the Collateral are evidenced by any Instrument or Tangible Chattel Paper
other than the Intercompany Note and such Instruments and Tangible Chattel Paper
listed on Schedule 12 to the Perfection Certificate, (ii) the Intercompany Note
has been properly assigned and delivered to the Collateral Agent, accompanied by
an endorsement to the Intercompany Note in the form attached thereto duly
executed in blank by each Pledgor and (iii) each such Instrument and each such
item of Tangible Chattel Paper individually or in the aggregate in excess of
$250,000 has been properly endorsed, assigned and delivered to the Collateral
Agent, accompanied by instruments of transfer or assignment duly executed in
blank.  If any amount individually or in the aggregate in excess of $250,000
then payable under or in connection with any of the Collateral shall be
evidenced by any Instrument or Tangible Chattel Paper, the Pledgor acquiring
such Instrument or Tangible Chattel Paper shall promptly and in any event within
five Business Days (or such longer period as may be agreed to in writing by the
Collateral Agent in its sole discretion), endorse, assign and deliver the same
to the Collateral Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
specify; provided, however, that so long as no Event of Default has occurred and
is continuing, upon written request by such Pledgor, the Collateral Agent shall
promptly (and in any event within five Business Days) return such Instrument
(other than the Intercompany Note) or Tangible Chattel Paper to such Pledgor
from time to time, to the extent necessary for collection in the ordinary course
of such Pledgor’s business.
 
(b)            Deposit Accounts.  Each Pledgor hereby represents and warrants
that (i) as of the date hereof, such Pledgor has neither opened nor maintains
any Deposit Accounts in which the Pledgors maintain an average daily balance in
excess of $100,000, individually or in the aggregate, other than the accounts
listed on Schedule 16(a) to the Perfection Certificate, (ii) such Pledgor and
each applicable Bank has executed and delivered, or, to the extent it has not
already done so on the date hereof, shall execute and deliver in accordance with
Section 5.15 of the Credit Agreement, a Deposit Account Control Agreement
substantially in the form set forth in Exhibit 5 hereto or such other form that
is reasonably satisfactory to the Collateral Agent with respect to each Deposit
Account of such Pledgor listed on Schedule 16(a) to the Perfection Certificate
other than (1) Excluded Accounts and (2) the Monaco Account (as defined in
Schedule 16(a) to the Perfection Certificate), and (iii) the Collateral Agent
has a valid and enforceable perfected first priority security interest (subject
to Permitted Liens) in each such Deposit Account by Control.  No Pledgor shall
hereafter establish and maintain any Deposit Account with respect to which such
Pledgor is required to enter into a Deposit Account Control Agreement pursuant
to clause (ii) above unless (A) the applicable Pledgor shall have given the
Collateral Agent at least five Business Days’ (or such shorter period as may be
agreed to in writing by the Collateral Agent in its sole discretion) prior
written notice of its intention to establish such new Deposit Account with a
Bank, (B) such Bank shall be reasonably acceptable to the Collateral Agent and
(C) such Bank and such Pledgor shall have duly executed and delivered to the
Collateral Agent a Deposit Account Control Agreement (or an amendment to an
existing Deposit Account Control Agreement) with respect to such Deposit
Account.  The Collateral Agent shall not give any instructions directing the
disposition of funds from time to time credited to any Deposit Account or
withhold any withdrawal rights from such Pledgor with respect to funds from time
to time credited to any Deposit Account unless an Event of Default has occurred
and is continuing or, after giving effect to any withdrawal, would occur.  The
provisions of this Section 3.4(b) shall not apply to (x) any Excluded Accounts
or (y) any Collateral Account or any other Deposit Accounts for which the
Collateral Agent is the Bank.  No Pledgor has granted or shall grant Control of
any Deposit Account to any Person other than the Collateral Agent.
 
 
14

--------------------------------------------------------------------------------

 
 
(c)            Securities Accounts and Commodity Accounts.  Each Pledgor hereby
represents and warrants that (i) as of the date hereof, it has neither opened
nor maintains any Securities Accounts or Commodity Accounts in which the amount
and/or fair market value, individually or in the aggregate, of the financial
assets and/or commodity contracts, as the case may be, held from time to time in
all such accounts does not exceed $100,000, other than those listed on Schedule
16(b) to the Perfection Certificate, (ii) it does not hold, own or have any
interest in any certificated securities or uncertificated securities other than
those constituting Pledged Securities and those maintained in the Securities
Account listed on Schedule 16(b) of the Perfection Certificate, which is an
Excluded Account.
 
(d)            Investment Property.  If any Pledgor shall at any time acquire
any certificated securities constituting Investment Property and having a fair
market value, individually or in the aggregate, in excess of $100,000, such
Pledgor shall promptly, and in any event within five Business Days of acquiring
such security (or such later date as may be agreed to in writing by the
Collateral Agent in its sole discretion), (i) endorse, assign and deliver the
same to the Collateral Agent, accompanied by such instruments of transfer or
assignment duly executed in blank, all in form and substance reasonably
satisfactory to the Collateral Agent or (ii) deliver such securities into a
Securities Account (other than an Excluded Account) with respect to which a
Securities Account Control Agreement is in effect in favor of the Collateral
Agent.  If any securities now or hereafter acquired by any Pledgor constituting
Investment Property and having a fair market value, individually or in the
aggregate, in excess of $100,000 are uncertificated and are issued to such
Pledgor or its nominee directly by the issuer thereof, such Pledgor shall
promptly and in any event within five Business Days of acquiring such security
(or such later date as may be agreed to in writing by the Collateral Agent in
its sole discretion), notify the Collateral Agent thereof and pursuant to an
agreement in form and substance reasonably satisfactory to the Collateral Agent,
either (a) cause the issuer to agree to comply with Entitlement Orders or other
instructions from the Collateral Agent as to such securities, without further
consent of any Pledgor or such nominee, (b) cause a Security Entitlement with
respect to such uncertificated security to be held in a Securities Account
(other than an Excluded Account) with respect to which the Collateral Agent has
Control or (c) arrange for the Collateral Agent to become the registered owner
of the securities.  The Pledgors shall not hereafter establish and maintain any
Securities Account or Commodity Account with any Securities Intermediary or
Commodity Intermediary unless (1) the applicable Pledgor shall have given the
Collateral Agent at least 30 days’ (or such shorter period as may be agreed to
in writing by the Collateral Agent in its sole discretion) prior written notice
of its intention to establish such new Securities Account or Commodity Account
with such Securities Intermediary or Commodity Intermediary, (2) such Securities
Intermediary or Commodity Intermediary shall be reasonably acceptable to the
Collateral Agent and (3) except in the case of an Excluded Account, such
Securities Intermediary or Commodity Intermediary, as the case may be, and such
Pledgor shall have duly executed and delivered a Control Agreement with respect
to such Securities Account or Commodity Account, as the case may be.  The
Collateral Agent shall not give any Entitlement Orders or instructions or
directions to any issuer of uncertificated securities, Securities Intermediary
or Commodity Intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by such Pledgor, unless an Event of Default has
occurred and is continuing or, after giving effect to any such withdrawal or
dealing rights, would occur.  The provisions of this Section 3.4(d) shall not
apply to any Financial Assets credited to a Securities Account for which the
Collateral Agent is the Securities Intermediary.  No Pledgor shall grant Control
over any Investment Property to any Person other than the Collateral Agent.  As
between the Collateral Agent and the Pledgors, the Pledgors shall bear the
investment risk with respect to the Investment Property and Pledged Securities,
and the risk of loss of, damage to, or the destruction of the Investment
Property and Pledged Securities, whether in the possession of, or maintained as
a security entitlement or deposit by, or subject to the control of, the
Collateral Agent, a Securities Intermediary, Commodity Intermediary, any Pledgor
or any other Person; provided, however, that nothing contained in this
Section 3.4(d) shall release or relieve any Securities Intermediary or Commodity
Intermediary of its duties and obligations to the Pledgors or any other Person
under any Control Agreement or under applicable Legal Requirements.  Each
Pledgor shall promptly pay all Charges and fees of whatever kind or nature with
respect to the Investment Property and Pledged Securities pledged by it under
this Agreement.  In the event any Pledgor shall fail to make such payment
contemplated in the immediately preceding sentence, the Collateral Agent may do
so for the account of such Pledgor and the Pledgors shall promptly reimburse and
indemnify the Collateral Agent in accordance with Section 10.03 of the Credit
Agreement from all reasonable costs and expenses incurred by the Collateral
Agent under this Section 3.4(d).
 
 
15

--------------------------------------------------------------------------------

 
 
(e)            Electronic Chattel Paper and Transferable Records.  If any
amount, individually or in the aggregate, in excess of $100,000 or payable under
or in connection with any of the Collateral is evidenced by any Electronic
Chattel Paper or any Transferable Record, the Pledgor acquiring such Electronic
Chattel Paper or Transferable Record shall promptly and in any event within ten
days of the acquisition thereof (or such later date as may be agreed to in
writing by the Collateral Agent in its sole discretion) notify the Collateral
Agent thereof and shall take such action as the Collateral Agent may reasonably
request to vest in the Collateral Agent control under Section 9-105 of the UCC
of such Electronic Chattel Paper or control under Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, Section 16 of the Uniform Electronic Transactions Act, as so in effect in
such jurisdiction, of such Transferable Record.  The Collateral Agent agrees
with such Pledgor that the Collateral Agent will arrange, pursuant to procedures
reasonably satisfactory to the Collateral Agent and so long as such procedures
will not result in the Collateral Agent’s loss of control, for the Pledgor to
make alterations to the Electronic Chattel Paper or Transferable Record
permitted under Section 9-105 of the UCC or, as the case may be, Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or
Section 16 of the Uniform Electronic Transactions Act for a party in control to
allow without loss of control, unless an Event of Default has occurred and is
continuing or would occur after giving effect to any such alterations.
 
(f)            Letter-of-Credit Rights.  If any Pledgor is at any time a
beneficiary under a Letter of Credit now or hereafter issued in favor of such
Pledgor, other than (i) a Letter of Credit issued pursuant to the Credit
Agreement or (ii) a Letter of Credit that is a “supporting obligation” (as
defined in Section 9-102 of the UCC) with respect to other Collateral in which
the Collateral Agent has a valid, enforceable, perfected first priority security
interest (subject to Permitted Collateral Liens), in an amount individually or
in the aggregate in excess of $250,000, such Pledgor shall promptly (and in any
event within five Business Days of becoming a beneficiary thereunder (or such
later date as may be agreed to in writing by the Collateral Agent in its sole
discretion)) notify the Collateral Agent thereof and such Pledgor shall, at the
reasonable request of the Collateral Agent, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, either (i) arrange
for the issuer and any confirmer or other nominated Person of such Letter of
Credit to consent to an assignment to the Collateral Agent of the proceeds of
any drawing under the Letter of Credit or (ii) arrange for the Collateral Agent
to become the transferee beneficiary of such Letter of Credit, with the
Collateral Agent agreeing, in each case, that the proceeds of any drawing under
the Letter of Credit are to be applied as provided in the Credit Agreement.
 
(g)            Commercial Tort Claims.  As of the date hereof, each Pledgor
hereby represents and warrants that it holds no Commercial Tort Claims having a
value reasonably believed by the Pledgors to be, individually or in the
aggregate in excess of $250,000, other than those listed on Schedule 15 to the
Perfection Certificate.  If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim having a value reasonably believed by the Pledgors to be,
individually or in the aggregate in excess of $250,000, such Pledgor shall
promptly (and in any event within five Business Days of acquiring such
Commercial Tort Claim (or such later date as may be agreed to in writing by the
Collateral Agent in its sole discretion)) notify the Collateral Agent in writing
signed by such Pledgor of the brief details thereof and grant to the Collateral
Agent in such writing a security interest therein and in the Proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance reasonably satisfactory to the Collateral Agent.
 
(h)            Collateral in the Possession of a Third Party.  If any Equipment
or Inventory (other than Equipment or Inventory leased to a franchisee in the
ordinary course of business) with a fair market value, individually or in the
aggregate in excess of $100,000 is in possession or control of any third party,
including any warehouseman, landlord, lessor, bailee or agent, the Pledgors
shall notify the Collateral Agent thereof and notify the third party of the
Collateral Agent’s security interest therein and use commercially reasonable
efforts to obtain an acknowledgment (a “Bailee Letter”) from such third party
(i) that it is holding the Equipment and Inventory for the benefit of the
Collateral Agent and (ii) that such party will comply with instructions from the
Collateral Agent with respect to such Collateral, without further consent of any
Pledgors.
 
SECTION 3.5            Joinder of Additional Subsidiary Guarantors.  The
Pledgors shall cause each Subsidiary Guarantor of Borrower which, from time to
time, after the date hereof shall be required to pledge any assets to the
Collateral Agent for the benefit of the Secured Parties pursuant to the Credit
Agreement, to execute and deliver to the Collateral Agent (i) a Joinder
Agreement substantially in the form of Exhibit 3 hereto, (ii) a Perfection
Certificate, in each case, within 30 days after the date on which it was
acquired, created or designated as such (or such later date as may be agreed by
the Collateral Agent in its sole discretion) and (iii), such other documentation
as the Collateral Agent shall reasonably request and, upon such execution and
delivery, such Subsidiary Guarantor shall constitute a “Pledgor” for all
purposes hereunder with the same force and effect as if originally named as a
Pledgor herein.  The execution and delivery of such Joinder Agreement shall not
require the consent of any Pledgor hereunder.  The rights and obligations of
each Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of, or failure to add, any new Pledgor as a party to this Agreement or
any other Loan Document.
 
 
16

--------------------------------------------------------------------------------

 
 
SECTION 3.6            Supplements; Further Assurances.  Each Pledgor shall take
such further actions, and execute and deliver to the Collateral Agent such
additional assignments, agreements, supplements, powers and instruments, as the
Collateral Agent may in its reasonable judgment deem necessary, wherever
required by applicable Legal Requirements, in order to perfect, preserve and
protect the security interest and the priority thereof in the Collateral as
provided herein and the rights and interests granted to the Collateral Agent
hereunder, to carry into effect the purposes hereof or better to assure and
confirm unto the Collateral Agent the Collateral or permit the Collateral Agent
to exercise and enforce its rights, powers and remedies hereunder with respect
to any Collateral.  Without limiting the generality of the foregoing, each
Pledgor shall make, execute, endorse, acknowledge, file or refile and/or deliver
to the Collateral Agent from time to time upon reasonable request such lists,
descriptions and designations of the Collateral, copies of warehouse receipts,
receipts in the nature of warehouse receipts, bills of lading, documents of
title, vouchers, invoices, schedules, confirmatory assignments, supplements,
additional security agreements, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other assurances or
instruments as the Collateral Agent shall reasonably request.  If an Event of
Default has occurred and is continuing, the Collateral Agent may institute and
maintain, in its own name or in the name of any Pledgor, such suits and
proceedings as the Collateral Agent may be advised by counsel shall be necessary
or expedient to prevent any impairment of the security interest in the
Collateral or the perfection or priority thereof.  All of the foregoing shall be
at the sole cost and expense of the Pledgors.
 
ARTICLE IV

 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Each Pledgor represents, warrants and covenants as follows (it being
acknowledged and agreed that each reference in the representations and
warranties of this Article IV to a Schedule of the Perfection Certificate, shall
be taken as a reference to such Schedule as contained in the most recently
updated or supplemented Perfection Certificate in effect at the time such
representation and warranty is made):
 
SECTION 4.1            Title.   Except for the security interest granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and Permitted Liens, such Pledgor owns (or either owns or has a
license to, in the case of Intellectual Property Collateral) and, as to
Collateral acquired by it from time to time after the date hereof, will  own (or
either own or have a license to, in the case of Intellectual Property
Collateral) the rights in each item of Collateral pledged by it hereunder free
and clear of any and all Liens or claims of others (except Permitted
Liens).  Such Pledgor has not filed, nor authorized any third party to file a
financing statement or other public notice with respect to all or any part of
the Collateral on file or of record in any public office, except such as have
been filed in favor of the Collateral Agent pursuant to this Agreement or as are
permitted by the Credit Agreement or otherwise relate to a Permitted Lien, or
financing statements or public notices relating to the termination statements
listed on Schedule 9(a) to the Perfection Certificate. No Person other than the
Collateral Agent has, or will have, control or possession of all or any part of
the Collateral, except to the extent not prohibited by the Loan Documents.
 
 
17

--------------------------------------------------------------------------------

 
 
SECTION 4.2            Validity of Security Interest.  The security interest in
and Lien on the Collateral granted to the Collateral Agent for the benefit of
the Secured Parties hereunder constitutes (a) a legal and valid security
interest in all the Collateral securing the payment and performance of the
Secured Obligations, and (b) (i) in the case of all Collateral in which a
security interest may be perfected by filing a financing statement under the
UCC, subject to the filings and other actions described on Schedule 1 hereto, a
valid and enforceable perfected first priority security interest (subject to
Permitted Liens) in all such Collateral to the extent required by this Agreement
and (ii) with respect to certificated Securities Collateral, Instruments,
Tangible Chattel Paper, Deposit Accounts, Securities Accounts, Commodities
Accounts, certificated Investment Property, Electronic Chattel Paper,
Transferable Records and Letter-of-Credit Rights, subject to the deliveries
contemplated pursuant to Section 3.1 and Section 3.4 and the filings
contemplated pursuant to Section 3.3, a valid and enforceable perfected first
priority security interest (with respect to the perfected first priority
security interest contemplated by Section 3.3, subject to Permitted Liens) in
all such Collateral to the extent required by this Agreement. The security
interest and Lien granted to the Collateral Agent for the benefit of the Secured
Parties pursuant to this Agreement in and on the Collateral will at all times
constitute a valid and enforceable perfected continuing first priority security
interest therein to the extent required by this Agreement, subject only to
clause (b) of the preceding sentence and Permitted Liens.
 
SECTION 4.3            Defense of Claims;  Transferability of Collateral.  Each
Pledgor shall, at its own cost and expense, use commercially reasonable efforts
to defend title to the Collateral pledged by it hereunder and the security
interest therein granted to the Collateral Agent and the priority thereof
(subject to Permitted Liens) required hereunder against all claims and demands
of all Persons, at its own cost and expense, at any time claiming any interest
therein adverse to the Collateral Agent or any other Secured Party. There is no
agreement that restricts the transferability of any material portion of the
Collateral or materially impairs or conflicts with such Pledgor’s obligations or
the rights of the Collateral Agent hereunder, and no Pledgor shall enter into
any such agreement or take any other action that would have any such effect.
 
SECTION 4.4            Other Financing Statements.  No Pledgor has filed, nor
authorized any third party to file (nor will there be) any valid or effective
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) covering or purporting to cover any interest of any
kind in the Collateral other than financing statements and other statements and
instruments filed in favor of the Collateral Agent, or relating to Permitted
Liens, or as otherwise permitted by the Credit Agreement or financing statements
or public notices relating to the termination statements listed on Schedule 9(a)
to the Perfection Certificate.  Prior to the payment in full of the Secured
Obligations, no Pledgor shall execute, authorize or permit to be filed in any
public office any financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) relating to any Collateral,
except financing statements and other statements and instruments filed or to be
filed in respect of and covering the security interests granted by such Pledgor
in favor of the Collateral Agent, or any holder of Permitted Liens, or as
otherwise permitted by the Credit Agreement.
 
 
18

--------------------------------------------------------------------------------

 
 
SECTION 4.5            Chief Executive Office; Change of Name; Jurisdiction of
Organization, etc.

 
(a)            The exact legal name, jurisdiction of organization,
organizational identification number and tax identification number, if any, of
each Pledgor is set forth on Schedule 1(a) to the Perfection Certificate, and
the chief executive office of each Pledgor is set forth on Schedule 2(a) to the
Perfection Certificate.
 
(b)            No Pledgor shall effect any change (i) in any Pledgor’s legal
name, (ii) in the location of any Pledgor’s chief executive office, (iii) in any
Pledgor’s organizational structure, (iv) in any Pledgor’s Federal Taxpayer
Identification Number or organizational identification number, if any (except as
may be required by applicable Legal Requirements, in which case, Borrower shall
promptly notify the Collateral Agent of such change), or (v) in any Pledgor’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given the
Collateral Agent not less than thirty days’ prior written notice (in the form of
an Officer’s Certificate), of its intention so to do, clearly describing such
change and providing such other information in connection therewith as the
Collateral Agent may reasonably request and (B) it shall have taken all action
necessary or advisable to maintain the validity, enforceability, perfection and
priority (subject to Permitted Liens) of the security interest of the Collateral
Agent for the benefit of the Secured Parties in the Collateral, if
applicable.   Each Pledgor shall promptly provide the Collateral Agent with
certified Organizational Documents reflecting any of the changes described in
the preceding sentence.  Each Pledgor shall promptly notify the Collateral Agent
in writing of any change in the location of any office in which it maintains
books or records relating to Collateral owned by it (including the establishment
of any such new office).
 
(c)            If such Pledgor does not have an organizational identification
number or tax identification number and later obtains one, such Pledgor shall
within five Business Days notify the Collateral Agent in writing of such
organizational identification number or tax identification number, as the case
may be.  If any Pledgor fails to provide information to the Collateral Agent
about such changes on a timely basis, the Collateral Agent shall not be liable
or responsible to any party for any failure to maintain a valid, enforceable and
perfected security interest with the priority required hereunder in such
Pledgor’s property constituting Collateral, for which the Collateral Agent
needed to have information relating to such changes.  The Collateral Agent shall
have no duty to inquire about such changes if any Pledgor does not inform the
Collateral Agent of such changes, the parties acknowledging and agreeing that it
would not be feasible or practical for the Collateral Agent to search for
information on such changes if such information is not provided by any Pledgor.
 
(d)            Each Pledgor shall comply with the provisions of Section 5.13 of
the Credit Agreement.
 
 
19

--------------------------------------------------------------------------------

 
 
SECTION 4.6            Location of Inventory and Equipment.  As of the date
hereof, all Equipment and Inventory of such Pledgor, individually or in the
aggregate, with a fair market value in excess of $250,000, is located at the
chief executive office or such other location listed on Schedule 2(a), 2(b),
2(c) or 2(d) to the Perfection Certificate. Such Pledgor will (a) provide the
Collateral Agent with not less than 20 days’ prior written notice of its
intention to move any Equipment or Inventory (other than Equipment and Inventory
of such Pledgor with a fair market value, individually or in the aggregate, of
less than $250,000) from such location to another location, and will provide the
Collateral Agent with such other information in connection with such location as
the Collateral Agent may reasonably request for purposes of maintaining the
perfection and priority (subject to Permitted Liens) of the security interest of
the Collateral Agent in such Equipment and Inventory and (b) take all other
actions reasonably requested by the Collateral Agent to maintain the perfection
and priority of the security interest of the Collateral Agent in such Equipment
and Inventory for the benefit of the Secured Parties.
 
SECTION 4.7            Corporate Names; Prior Transactions.  Such Pledgor has
not, during the past five years, been known by or used any other corporate or
fictitious name or been  party to any merger or consolidation, or acquired all
or substantially all of the assets of any Person, in each case other than as set
forth on Schedules 1(b) and 1(c) to the Perfection Certificate.
 
SECTION 4.8            Due Authorization and Issuance.  All of the Initial
Pledged Shares have been, and to the extent any Pledged Shares are hereafter
issued, such Pledged Shares will be, upon such issuance, duly authorized,
validly issued and fully paid and non-assessable.  All of the Initial Pledged
Interests have been fully paid for, and there is no amount or other obligation
owing by any Pledgor to any issuer of the Initial Pledged Interests in exchange
for or in connection with the issuance of the Initial Pledged Interests or any
Pledgor’s status as a partner or a member of any issuer of the Initial Pledged
Interests.
 
SECTION 4.9            Consents, etc.  No consent of any party (including,
without limitation, equity holders or creditors of such Pledgor) and no consent,
authorization, approval, license or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body or other Person is required
(a) for the exercise by the Collateral Agent of the voting or other rights
provided for in this Agreement or (b) for the exercise by the Collateral Agent
of the remedies in respect of the Collateral pursuant to this Agreement.  If the
Collateral Agent desires to exercise any remedies, voting or consensual rights
or attorney-in-fact powers set forth in this Agreement and determines it
necessary to obtain any approvals or consents of any Governmental Authority or
any other Person therefor, then, upon the reasonable request of the Collateral
Agent, each Pledgor agrees to use its commercially reasonable efforts to assist
and aid the Collateral Agent to obtain as soon as practicable any necessary
approvals or consents for the exercise of any such remedies, rights and powers.
 
SECTION 4.10          Collateral.  All information set forth herein, including
the schedules annexed hereto, and all information contained in any documents,
schedules and lists heretofore delivered to any Secured Party, including the
Perfection Certificate and the schedules thereto, in connection with this
Agreement, in each case, relating to the Collateral, is accurate and complete in
all material respects.
 
SECTION 4.11          Insurance.  In the event that the proceeds of any
insurance claim are paid after the Collateral Agent has exercised its right to
foreclose after an Event of Default, such Net Cash Proceeds shall be paid to the
Collateral Agent to satisfy any deficiency remaining after such
foreclosure.  The Collateral Agent shall retain its interest in the insurance
policies and coverages required to be maintained pursuant to the Credit
Agreement during any redemption period.
 
 
20

--------------------------------------------------------------------------------

 
 
SECTION 4.12          Payment of Taxes; Compliance with Legal Requirements;
Contesting Liens; Charges.  Each Pledgor may at its own expense contest the
validity, amount or applicability of any Charges so long as the contest thereof
shall be conducted in accordance with, and not prohibited pursuant to the
provisions of, the Credit Agreement.  Notwithstanding the foregoing sentence,
(a) no contest of any such obligation may be pursued by such Pledgor if such
contest would expose the Collateral Agent or any other Secured Party to (i) any
possible criminal liability or (ii) any additional civil liability for failure
to comply with such obligations unless such Pledgor shall have furnished, if
reasonably requested by the Collateral Agent or any Lender, a bond or other
security therefor reasonably satisfactory to the Collateral Agent, or such
Secured Party, as the case may be, and (b) if at any time payment or performance
of any obligation contested by such Pledgor pursuant to this Section 4.13 shall
become reasonably necessary to prevent the imposition of remedies because of
non-payment, such Pledgor shall pay or perform the same in sufficient time to
prevent the imposition of remedies in respect of such default or prospective
default.
 
SECTION 4.13          Access to Collateral, Books and Records; Other
Information.  Each Pledgor shall permit representatives of the Collateral Agent
or any Secured Party upon reasonable notice to visit and inspect any of its
properties, including to conduct any environmental assessments, sampling,
testing or monitoring of the Mortgaged Property or assets (such visits and
inspections to be limited to one visit and inspection coordinated by the
Collateral Agent per fiscal year so long as no Default or Event of Default has
occurred and is continuing), and examine and make abstracts from any of its
books and records (including insurance policies) at any reasonable time and upon
reasonable notice.  Such Pledgor shall, at any and all times, within a
reasonable time after written request by the Collateral Agent, furnish or cause
to be furnished to the Collateral Agent, in such manner and in such detail as
may be reasonably requested by the Collateral Agent, additional information with
respect to the Collateral.  If a Default occurs and is continuing, the
Collateral Agent shall have the right, but not the obligation, to access any
Mortgaged Property to undertake any Response that the Collateral Agent in its
sole but reasonable discretion deems appropriate at the sole but reasonable cost
and expense of the Pledgors.

 
ARTICLE V

 
CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
 
SECTION 5.1            Pledge of Additional Securities Collateral.  Each Pledgor
shall, upon obtaining any Pledged Securities or Intercompany Notes of any
Person, accept the same in trust for the benefit of the Collateral Agent and
promptly, and in any event within five Business Days thereafter (or such later
date as may be agreed to in writing by the Collateral Agent in its sole
discretion), deliver to the Collateral Agent a pledge amendment, duly executed
by such Pledgor, in substantially the form of Exhibit 2 hereto (each, a “Pledge
Amendment”), and the certificates and other documents required under Section 3.1
and Section 3.2 in respect of such additional Pledged Securities or Intercompany
Notes that are to be pledged pursuant to this Agreement, and confirming the
grant of the Lien created hereby in respect of such additional Pledged
Securities or Intercompany Notes.  Each Pledgor hereby authorizes the Collateral
Agent to attach each Pledge Amendment to this Agreement and agrees that all
Pledged Securities or Intercompany Notes listed on any Pledge Amendment
delivered to the Collateral Agent shall for all purposes hereunder be considered
Collateral.
 
 
21

--------------------------------------------------------------------------------

 
 
SECTION 5.2            Voting Rights; Distributions; etc.  So long as no Event
of Default shall have occurred and be continuing:
 
(i)            Each Pledgor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Securities Collateral or any part
thereof for any purpose not inconsistent with the terms or purposes hereof, the
other Loan Documents or any other document evidencing the Secured Obligations;
provided, however, that no Pledgor shall in any event exercise such rights in
any manner that is disadvantageous to any Agent or Lender in any material
respect.


(ii)           Each Pledgor shall be entitled to receive and retain, and to
utilize free and clear of the Lien hereof, any and all Distributions, but only
if and to the extent made in accordance with the provisions of the Credit
Agreement; provided, however, that any and all such Distributions consisting of
rights or interests in the form of Pledged Securities or Intercompany Notes
shall promptly, and in any event within five Business Days after receipt thereof
(or such later date as may be agreed to in writing by the Collateral Agent in
its sole discretion), be delivered to the Collateral Agent to hold as Collateral
and shall, if received by any Pledgor, be received in trust for the benefit of
the Collateral Agent, be segregated from the other property or funds of such
Pledgor and be forthwith delivered to the Collateral Agent as Collateral in the
same form as so received (with any necessary or reasonably requested
endorsement).
 
(b)            Upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent may implement either or both of the following
remedies:
 
(i)            All rights of each Pledgor to exercise the voting and other
consensual rights it would otherwise be entitled to exercise pursuant to
Section 5.2(a)(i) shall cease, and all such rights shall thereupon become vested
in the Collateral Agent, which shall thereupon have the sole right to exercise
such voting and other consensual rights until the applicable Event of Default is
no longer continuing, in which case the Collateral Agent’s rights under this
Section 5.2(b)(i) shall cease to be effective, subject to revesting in the event
of a subsequent Event of Default that is continuing.
 
(ii)           All rights of each Pledgor to receive Distributions that it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
without further action shall cease and all such rights shall thereupon become
vested in the Collateral Agent, which shall thereupon have the sole right to
receive and hold as Collateral such Distributions until the applicable Event of
Default is no longer continuing, in which case the Collateral Agent’s rights
under this Section 5.2(b)(ii) shall cease to be effective, subject to revesting
in the event of a subsequent Event of Default that is continuing.
 
 
22

--------------------------------------------------------------------------------

 
 
(c)            Each Pledgor shall, at its sole cost and expense, from time to
time execute and deliver to the Collateral Agent appropriate instruments as the
Collateral Agent may reasonably request in order to permit the Collateral Agent
to exercise the voting and other rights which it may be entitled to exercise
pursuant to Section 5.2(b)(i) and to receive all Distributions which it may be
entitled to receive under Section 5.2(b)(ii).
 
(d)            All Distributions that are received by any Pledgor contrary to
the provisions of Section 5.2(b)(ii) shall be received in trust for the benefit
of the Collateral Agent, shall be segregated from the other funds of such
Pledgor and shall immediately be paid over to the Collateral Agent as Collateral
in the same form as so received (with any necessary or reasonably requested
endorsement).
 
SECTION 5.3            Default.  As of the date hereof, such Pledgor is not in
default or violation under any agreement to which such Pledgor is a party
relating to the Pledged Securities pledged by it (including with respect to the
payment of any portion of any mandatory capital contribution, if any, required
to be made thereunder).   As of the date hereof, no Securities Collateral
pledged by such Pledgor is subject to any defense, offset or counterclaim, nor,
to the knowledge of such Pledgor, have any of the foregoing been asserted or
alleged against such Pledgor by any Person with respect thereto, and as of the
date hereof, there are no certificates, instruments, documents or other writings
(other than the Organizational Documents of such Pledgor and certificates, if
any, delivered to the Collateral Agent) which evidence any Pledged Securities of
such Pledgor.
 
SECTION 5.4            Certain Agreements of Pledgors as Issuers and Holders of
Equity Interests.
 
(a)            In the case of each Pledgor that is an issuer of Securities
Collateral, such Pledgor agrees to be bound by the terms of this Agreement
relating to the Securities Collateral issued by it and will comply with such
terms insofar as such terms are applicable to it.
 
(b)            In the case of each Pledgor that is a partner, member or holder
of any Equity Interests in a partnership, limited liability company or other
entity, such Pledgor hereby consents to the extent required by the applicable
Organizational Documents of such Pledgor to the pledge by each other Pledgor,
pursuant to the terms hereof, of the Pledged Interests in such partnership,
limited liability company or other entity and, upon the occurrence and during
the continuance of an Event of Default, to the transfer of such Pledged
Interests to the Collateral Agent or its nominee and to the substitution of the
Collateral Agent or its nominee as a substituted partner, member or holder of
Equity Interests in such partnership, limited liability company or other entity
with all the rights, powers and duties of a general partner, limited partner,
member or holder of Equity Interests, as the case may be.
 
ARTICLE VI

 
CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL
 
SECTION 6.1            Grant of License.  For the purpose of enabling the
Collateral Agent, during the continuance of an Event of Default, to exercise
rights and remedies under Article IX at such time as the Collateral Agent shall
be lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Pledgor hereby grants to the Collateral Agent, to the extent
licensable, exercisable solely upon the occurrence and during the continuance of
any Event of Default, an irrevocable, non-exclusive worldwide license
(exercisable without payment of royalty or other compensation to such Pledgor)
to use, assign, license sublicense or otherwise dispose of the Intellectual
Property Collateral now owned or hereafter acquired by such Pledgor (excluding
for the avoidance of doubt, any License that by its terms is prohibited from
being so licensed to the extent constituting Excluded Property), wherever the
same may be located.  Such license shall include access to all media in which
any of the Intellectual Property Collateral may be recorded or stored and to all
computer programs used for the compilation or printout hereof.
 
 
23

--------------------------------------------------------------------------------

 
 
SECTION 6.2            Registration.  Except pursuant to material licenses and
other user agreements entered into by any Pledgor in the ordinary course of
business, on and as of the date hereof (i) each Pledgor owns and/or possesses
the right to use, and has done nothing to authorize or enable any other Person
to use, any Copyright, Patent or Trademark listed on Schedules 14(a), (b) and
(c) of the Perfection Certificate, and (ii) to the knowledge of Pledgor, all
registrations listed on Schedules 14(a), (b) and (c) of the Perfection
Certificate are valid and in full force and effect.
 
SECTION 6.3            Protection of Collateral Agent's Security.  On a
continuing basis, each Pledgor shall, at its sole cost and expense, (i) promptly
following its becoming aware thereof, notify the Collateral Agent of (A) any
materially adverse determination in any proceeding in the United States Patent
and Trademark Office or the United States Copyright Office with respect to any
material Patent, Trademark or Copyright or (B) the institution of any proceeding
or any adverse determination in any federal, state or local court or
administrative body regarding such Pledgor’s claim of ownership in or right to
use any of the Intellectual Property Collateral material to the use and
operation of the Pledged Collateral or any Mortgaged Property, its right to
register such Intellectual Property Collateral or its right to keep and maintain
such registration in full force and effect, (ii) maintain and protect the
Intellectual Property Collateral material to the use and operation of the
Pledged Collateral or any Mortgaged Property as presently used and operated and
as contemplated by the Credit Agreement, (iii) not permit to lapse or become
abandoned any Intellectual Property Collateral material to the use and operation
of the Pledged Collateral or any Mortgaged Property as presently used and
operated and as contemplated by the Credit Agreement, and not settle or
compromise any pending or future litigation or administrative proceeding with
respect to such Intellectual Property Collateral without the prior written
consent of the Collateral Agent, (iv) upon such Pledgor obtaining knowledge
thereof, promptly notify the Collateral Agent in writing of any event that may
be reasonably expected to materially and adversely affect the value or utility
of the Intellectual Property Collateral material to the use and operation of the
Pledged Collateral or any Mortgaged Property, the ability of such Pledgor or the
Collateral Agent to dispose of such Intellectual Property Collateral or any
portion thereof or the rights and remedies of the Collateral Agent in relation
thereto including a levy or written threat of levy or any legal process against
such Intellectual Property Collateral owned or licensed by such Pledgor or any
portion thereof, (v) not license the Intellectual Property Collateral other than
licenses entered into by such Pledgor in, or incidental to, the ordinary course
of business, or amend or permit the amendment of any of the licenses in a manner
that materially and adversely affects the right to receive payments thereunder,
or in any manner that would materially impair the value of the Intellectual
Property Collateral or the Lien on and security interest in the Intellectual
Property Collateral intended to be granted to the Collateral Agent for the
ratable benefit of the Secured Parties, without the consent of the Collateral
Agent, (vi) diligently keep adequate records respecting the Intellectual
Property Collateral and (vii) furnish to the Collateral Agent from time to time
upon the Collateral Agent’s request therefor reasonably detailed statements and
amended schedules further identifying and describing the Intellectual Property
Collateral and such other materials evidencing or reports pertaining to the
Intellectual Property Collateral as the Collateral Agent may from time to time
request.
 
 
24

--------------------------------------------------------------------------------

 
 
SECTION 6.4            After Acquired Property.  If any Pledgor shall, at any
time before the payment in full of the Secured Obligations (other than
contingent indemnification obligations that, pursuant to the provisions of the
Credit Agreement or the Security Documents, survive the termination thereof) (a)
obtain any rights to any additional Intellectual Property Collateral or (b)
become entitled to the benefit of any additional Intellectual Property
Collateral or any renewal or extension thereof, including any reissue, division,
continuation, or continuation-in-part of any Intellectual Property Collateral,
or any improvement on any Intellectual Property Collateral, the provisions of
this Agreement shall automatically apply thereto and any such item enumerated in
clause (a) or (b) of this Section 6.4 with respect to such Pledgor shall
automatically constitute Intellectual Property Collateral if such item would
have constituted Intellectual Property Collateral at the time of execution
hereof and be subject to the Lien and security interest created by this
Agreement without further action by any party (excluding any Intellectual
Property Collateral that constitutes Excluded Property).  Each Pledgor shall
promptly (i) provide to the Collateral Agent written notice of any of the
foregoing and (ii) confirm the attachment of the Lien and security interest
created by this Agreement to any rights described in clauses (a) and (b) of the
immediately preceding sentence of this Section 6.4 by execution of an instrument
in form reasonably acceptable to the Collateral Agent and the filing of any
instruments or statements as shall be deemed reasonably necessary or reasonably
requested by the Collateral Agent to preserve, protect or perfect the Collateral
Agent’s security interest or the priority thereof (subject to Permitted Liens)
in such Intellectual Property Collateral to the extent such security interest in
such Intellectual Property Collateral may be perfected under applicable Legal
Requirements.  Further, each Pledgor authorizes the Collateral Agent to modify
this Agreement by amending Schedules 14(a), (b) and (c) to the Perfection
Certificate to include any Intellectual Property Collateral acquired or arising
after the date hereof of such Pledgor.
 
SECTION 6.5            Litigation.  Unless there shall occur and be continuing
any Event of Default, each Pledgor shall have the right to commence and
prosecute in its own name, as the party in interest, for its own benefit and at
the sole cost and expense of the Pledgors, such applications for protection of
the Intellectual Property Collateral and suits, proceedings or other actions to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral.  Upon the occurrence and during the continuance of any
Event of Default, the Collateral Agent shall have the right but shall in no way
be obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Pledgor, the Collateral Agent or
the Secured Parties to enforce the Intellectual Property Collateral and any
license thereunder.  In the event of such suit, each Pledgor shall, at the
reasonable request of the Collateral Agent, do any and all lawful acts and
execute any and all documents reasonably requested by the Collateral Agent in
aid of such enforcement and the Pledgors shall promptly reimburse and indemnify
the Collateral Agent in accordance with Section 10.03 of the Credit Agreement
for all reasonable costs and expenses incurred by the Collateral Agent in the
exercise of its rights under this Section 6.5.  In the event that the Collateral
Agent shall elect not to bring such suit to enforce the Intellectual Property
Collateral, each Pledgor agrees, at the reasonable request of the Collateral
Agent, to take all actions necessary, whether by suit, proceeding or other
action, to prevent the infringement, counterfeiting, unfair competition,
dilution, diminution in value of or other damage to any of the Intellectual
Property Collateral by others and for that purpose agrees to diligently maintain
any suit, proceeding or other action against any Person so infringing necessary
to prevent such infringement.
 
 
25

--------------------------------------------------------------------------------

 
 
SECTION 6.6            Intent-to-Use Trademark and Service Mark Applications. In
connection with any intent-to-use trademark or service mark applications whether
listed on Schedule 14(b) to the Perfection Certificate or otherwise, the
Pledgors shall file a bona fide statement of use and shall take such other
actions or steps as shall be required by the United States Patent and Trademark
Office, to entitle such application to registration within ten Business Days
following the date of first use in commerce of the mark that is the subject of
such application. Upon acceptance of such bona fide statement of use by the
United States Patent and Trademark Office, such application shall automatically
become subject to the security interest granted herein. The Pledgors shall
execute any further documents and instruments as the Collateral Agent reasonably
may deem necessary or appropriate to confirm, implement, or enforce
the Collateral Agent’s security interest in such applications. If the Pledgors
fail to execute such further documents and instruments within five Business Days
of presentment, the Collateral Agent may, in the name of, and on behalf of, the
Pledgors, execute such documents and instruments and make
appropriate disposition of same, and the Pledgors hereby irrevocably appoint the
Collateral Agent as their lawful attorney-in-fact with full power to do so. The
foregoing power of attorney is coupled with an interest and such appointment
shall be irrevocable for the term hereof.
 
ARTICLE VII

 
CERTAIN PROVISIONS CONCERNING ACCOUNTS
 
SECTION 7.1            Special Representation and Warranties.  As of the time
when each of its Accounts arises, each Pledgor shall be deemed to have
represented and warranted that such Account and all records, papers and
documents relating thereto (i) are genuine and correct and in all material
respects what they purport to be, subject to ordinary course accounts receivable
adjustments and refunds, (ii) to the Pledgor’s knowledge, represent the legal,
valid and binding obligation of the account debtor, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally or by equitable
principles relating to enforceability, evidencing indebtedness unpaid and owed
by such account debtor, arising out of the performance of labor or services or
the sale, lease, license, assignment or other disposition and delivery of the
goods or other property listed therein or out of an advance or a loan, (iii)
will, in the case of an Account, except for the original or duplicate original
invoice sent to purchase evidencing such purchaser’s account, be the only
original writing evidencing and embodying such obligation of the account debtor
named therein and (iv) are in all material respects in compliance and conform
with all applicable Legal Requirements.
 
 
26

--------------------------------------------------------------------------------

 
 
SECTION 7.2            Maintenance of Records.  Each Pledgor shall keep and
maintain at its own cost and expense complete records of each Account, in a
manner consistent with its customary business practice, including records of all
payments received, all credits granted thereon, all merchandise returned and all
other documentation relating thereto. Each Pledgor shall, at such Pledgor’s sole
cost and expense, upon the Collateral Agent’s demand made at any time after the
occurrence and during the continuance of any Event of Default, deliver all
tangible evidence of Accounts, including all documents evidencing Accounts and
any books and records relating thereto to the Collateral Agent or to its
representatives (copies of which evidence and books and records may be retained
by such Pledgor). Upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent may transfer a full and complete copy of any
Pledgor’s books, records, credit information, reports, memoranda and all other
writings relating to the Accounts to and for the use by any Person that has
acquired or is contemplating acquisition of an interest in the Accounts or the
Collateral Agent’s security interest therein without the consent of any Pledgor,
but subject at all times to Section 10.12 of the Credit Agreement.
 
SECTION 7.3            Legend.  At the reasonable request of the Collateral
Agent and in form and manner reasonably satisfactory to the Collateral Agent, at
any time after the occurrence and during the continuance of any Event of
Default, each Pledgor shall legend the Accounts to the extent represented or
evidenced by a written instrument and the other books, records and documents of
such Pledgor evidencing or pertaining to the Accounts with an appropriate
reference to the fact that the Accounts have been assigned for collateral
purposes to the Collateral Agent for the benefit of the Secured Parties and that
the Collateral Agent has a security interest therein.
 
SECTION 7.4            Modification of Terms, etc.  No Pledgor shall rescind or
cancel any obligations evidenced by any Account or modify any term thereof or
make any adjustment with respect thereto except in the ordinary course of
business, or extend or renew any such obligations except in the ordinary course
of business or compromise or settle any dispute, claim, suit or legal proceeding
relating thereto or sell any Account or interest therein except in the ordinary
course of business without the prior written consent of the Collateral
Agent.  Each Pledgor shall timely fulfill all obligations on its part to be
fulfilled under or in connection with the Accounts.
 
SECTION 7.5            Collection.  Each Pledgor shall cause to be collected
from the account debtor of each of the Accounts, as and when due in the ordinary
course of business and consistent with past practices (including Accounts that
are delinquent, such Accounts to be collected in accordance with generally
accepted commercial collection procedures), any and all amounts owing under or
on account of such Account, and apply forthwith upon receipt thereof all such
amounts as are so collected to the outstanding balance of such Account, except
that any Pledgor may, with respect to an Account, allow in the ordinary course
of business (i) accounts receivable adjustments or refunds and (ii) such
extensions of time to pay amounts due in respect of Accounts and such other
modifications of payment terms or settlements in respect of Accounts as shall be
commercially reasonable in the circumstances, all in accordance with such
Pledgor’s ordinary course of business consistent with its collection practices
as in effect from time to time and in compliance with applicable Legal
Requirements. The costs and expenses (including attorneys’ fees) of collection,
in any case, whether incurred by any Pledgor, the Collateral Agent or any
Secured Party, shall be paid by the Pledgors.  Nothing in this Agreement shall
prohibit any Pledgor from writing off bad debt in the ordinary course of
business, consistent with past practice.
 
 
27

--------------------------------------------------------------------------------

 
 
ARTICLE VIII

 
TRANSFERS; LIENS
 
SECTION 8.1            Transfers of Collateral.  No Pledgor shall (a) sell,
convey, assign or otherwise dispose of, or grant any option with respect to, any
of the Collateral pledged by it hereunder except to the extent not prohibited by
and otherwise subject to the requirements of the Credit Agreement or (b) create
or permit to exist any Lien upon or with respect to any of the Collateral
pledged by it hereunder other than Permitted Liens.
 
ARTICLE IX
 
REMEDIES
 
SECTION 9.1            Remedies.  Upon the occurrence and during the continuance
of any Event of Default, the Collateral Agent may from time to time exercise in
respect of the Collateral, in addition to the other rights and remedies provided
for herein or otherwise available to it, the following remedies:
 
(a)            Personally, or by agents or attorneys, immediately take
possession of the Collateral or any part thereof, from any Pledgor or any other
Person who then has possession of any part thereof with or without notice or
process of law, and for that purpose may enter upon any Pledgor’s premises where
any of the Collateral is located, remove such Collateral, remain present at such
premises to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Pledgor;
 
(b)            Demand, sue for, collect or receive any money or property at any
time payable or receivable in respect of the Collateral including instructing
the obligor or obligors on any agreement, instrument or other obligation
constituting part of the Collateral to make any payment required by the terms of
such agreement, instrument or other obligation directly to the Collateral Agent,
and in connection with any of the foregoing, compromise, settle, extend the time
for payment and make other modifications with respect thereto; provided,
however, that in the event that any such payments are made directly to any
Pledgor,  prior to receipt by any such obligor of such instruction, such Pledgor
shall segregate all amounts received pursuant thereto in trust for the benefit
of the Collateral Agent and shall promptly but in no event later than one
Business Day after receipt thereof (or such later date as may be agreed to in
writing by the Collateral Agent in its sole discretion) pay such amounts to the
Collateral Agent;
 
(c)            Subject to Section 9.2 and Section 9.4, sell, assign, grant a
license to use or otherwise liquidate, or direct any Pledgor to sell, assign,
grant a license to use or otherwise liquidate, any and all investments made in
whole or in part with the Collateral or any part thereof, and take possession of
the proceeds of any such sale, assignment, license or liquidation;
 
 
28

--------------------------------------------------------------------------------

 
 
(d)            Take possession of the Collateral or any part thereof, by
directing any Pledgor in writing to deliver the same to the Collateral Agent at
any place or places so designated by the Collateral Agent, in which event such
Pledgor shall at its own expense:  (i) forthwith cause the same to be moved to
the place or places designated by the Collateral Agent and therewith delivered
to the Collateral Agent, (ii) store and keep any Collateral so delivered to the
Collateral Agent at such place or places pending further action by the
Collateral Agent and (iii) while the Collateral shall be so stored and kept,
provide such security and maintenance services as shall be necessary to protect
the same and to preserve and maintain them in good condition.  Each Pledgor’s
obligation to deliver the Collateral as contemplated in this Section 9.1(d) is
of the essence hereof.  Upon application to a court of equity having
jurisdiction, the Collateral Agent shall be entitled to a decree requiring
specific performance by any Pledgor of such obligation;
 
(e)            Withdraw all moneys, instruments, securities and other property
in any bank, financial securities, deposit or other account of any Pledgor
constituting Collateral for application to the Secured Obligations as provided
in Article X;
 
(f)             Retain and apply the Distributions to the Secured Obligations as
provided in Article X;
 
(g)            Exercise any and all rights as beneficial and legal owner of the
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Collateral;
and
 
(h)            All the rights and remedies of a secured party on default under
the UCC (whether or not the UCC applies to the affected Collateral), and the
Collateral Agent may also in its sole discretion, without notice except as
specified in Section 9.2, sell, assign, transfer or grant a license to use the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and at such price or
prices and upon such other terms as the Collateral Agent may deem commercially
reasonable.  The Collateral Agent or any other Secured Party or any of their
respective Affiliates may be the purchaser, licensee, assignee or recipient of
any or all of the Collateral at any such sale and shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold, assigned or licensed at such sale, to
use and apply any of the Secured Obligations owed to such Person as a credit on
account of the purchase price of any Collateral payable by such Person at such
sale.  Each purchaser, assignee, licensee or recipient at any such sale shall
acquire the property sold, assigned or licensed absolutely free from any claim
or right on the part of any Pledgor, and each Pledgor hereby waives, to the
fullest extent permitted by applicable Legal Requirements, all rights of
redemption, stay and/or appraisal that it now has or may at any time in the
future have under any Legal Requirement now existing or hereafter enacted.  The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  The Collateral Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.  Each Pledgor hereby waives, to
the fullest extent permitted by applicable Legal Requirements, any claims
against the Collateral Agent arising by reason of the fact that the price at
which any Collateral may have been sold, assigned or licensed at such a private
sale was less than the price which might have been obtained at a public sale,
even if the Collateral Agent accepts the first offer received and does not offer
such Collateral to more than one offeree.
 
 
29

--------------------------------------------------------------------------------

 
 
SECTION 9.2            Notice of Sale. Each Pledgor acknowledges and agrees
that, to the extent notice of sale or other disposition of Collateral shall be
required by any Legal Requirement, 10 days’ prior notice to such Pledgor of the
time and place of any public sale or of the time after which any private sale or
other intended disposition is to take place shall be commercially reasonable
notification of such matters unless the Collateral is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market (in which case no such prior notice shall be required).  No notification
need be given to any Pledgor if it has signed, after the occurrence of an Event
of Default, a statement renouncing or modifying any right to notification of
sale or other intended disposition.
 
SECTION 9.3            Waiver of Notice and Claims; Other Waivers; Marshalling.
 
(a)            Each Pledgor hereby waives, to the fullest extent permitted by
applicable Legal Requirements, notice of judicial hearing in connection with the
Collateral Agent’s taking possession or the Collateral Agent’s disposition of
any of the Collateral, including any and all prior notice and hearing for any
prejudgment remedy or remedies and any such right which such Pledgor would
otherwise have under any Legal Requirement, and each Pledgor hereby further
waives, to the fullest extent permitted by applicable Legal Requirements (i) all
damages occasioned by such taking of possession, (ii) all other requirements as
to the time, place and terms of sale or other requirements with respect to the
enforcement of the Collateral Agent’s rights hereunder and (iii) all rights of
redemption, appraisal, valuation, stay, extension or moratorium now or hereafter
in force under any applicable Legal Requirements.  The Collateral Agent shall
not be liable for any incorrect or improper payment made pursuant to this
Article IX except to the extent resulting solely from the Collateral Agent’s
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction.  Any sale of, or the grant of options to purchase, or
any other realization upon, any Collateral shall operate to divest all right,
title, interest, claim and demand, either at law or in equity, of the applicable
Pledgor therein and thereto, and shall be a perpetual bar both at law and in
equity or otherwise against such Pledgor and against any and all Persons
claiming or attempting to claim the Collateral so sold, optioned or realized
upon, or any part thereof, from, through or under such Pledgor.
 
(b)            Each Pledgor hereby waives demand, notice, protest, notice of
acceptance of this Agreement, notice of Credit Extensions, Collateral received
or delivered or any other action taken in reliance hereon and all other demands
and notices of any description.
 
(c)            The Collateral Agent shall not be required to marshal any present
or future collateral security (including the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular
order.  To the maximum extent permitted by applicable Legal Requirements, each
Pledgor hereby agrees that it will not invoke any Legal Requirement relating to
the marshalling of collateral and hereby irrevocably waives the benefits of all
such Legal Requirements.
 
 
30

--------------------------------------------------------------------------------

 
 
SECTION 9.4            Standards for Exercising Rights and Remedies.  To the
extent that applicable Legal Requirements impose duties on the Collateral Agent
to exercise remedies in a commercially reasonable manner, each Pledgor
acknowledges and agrees that it is not commercially unreasonable for the
Collateral Agent (i) to fail to incur expenses reasonably deemed significant by
the Collateral Agent to prepare Collateral for disposition or otherwise to fail
to complete raw material or work in process into finished goods or other
finished products for disposition, (ii) to fail to obtain third party consents
for access to Collateral to be disposed of, or to obtain or to fail to obtain
consents for Governmental Authorities or third parties for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against account debtors or other Persons obligated
on Collateral or to fail to remove liens or encumbrances on or any adverse
claims against Collateral, (iv) to exercise collection remedies against account
debtors and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, subject to their
compliance with applicable Legal Requirements, (v) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (vi) to contact other Persons,
whether or not in the same business as any Pledgor, for expressions of interest
in acquiring all or any portion of the Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (ix) to dispose of assets in
wholesale rather than retail markets, (x) to disclaim or modify disposition
warranties, (xi) to purchase insurance or credit enhancements to insure the
Collateral Agent against risks of loss, collection or disposition of Collateral
or to provide to the Collateral Agent a guaranteed return from the collection or
disposition of Collateral, or (xii) to the extent deemed appropriate by the
Collateral Agent, to obtain the services of other brokers, investment bankers,
consultants and other professionals to assist the Collateral Agent in the
collection or disposition of any of the Collateral.  The Pledgors acknowledge
that the purpose of this Section 9.4 is to provide non-exhaustive indications of
what actions or omissions by the Collateral Agent would fulfill the Collateral
Agent’s duties under the UCC or other Legal Requirement of the State or any
other relevant jurisdiction in the Collateral Agent’s exercise of remedies
against the Collateral and that other actions or omissions by the Collateral
Agent shall not be deemed to fail to fulfill such duties solely on account of
not being indicated in this Section 9.4.  Without limiting the foregoing,
nothing contained in this Section 9.4 shall be construed to grant any rights to
any Pledgor or to impose any duties on the Collateral Agent that would not have
been granted or imposed by this Agreement or by applicable Legal Requirements in
the absence of this Section 9.4.
 
SECTION 9.5            Certain Sales of Pledged Collateral.
 
(a)            Each Pledgor recognizes that, by reason of certain prohibitions
contained in Legal Requirements, the Collateral Agent may be compelled, with
respect to any sale of all or any part of the Collateral, to limit purchasers to
those who meet the requirements of a Governmental Authority.  Each Pledgor
acknowledges that any such sales may be at prices and on terms less favorable to
the Collateral Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agrees that any such
restricted sale shall be deemed to have been made in a commercially reasonable
manner and that, except as may be required by applicable Legal Requirements, the
Collateral Agent shall have no obligation to engage in public sales.
 
 
31

--------------------------------------------------------------------------------

 
 
(b)            Each Pledgor recognizes that, by reason of certain prohibitions
contained in the Securities Act of 1933, as amended (the “Securities Act”), and
applicable state or foreign securities’ laws, the Collateral Agent may be
compelled, with respect to any sale or disposition of all or any part of the
Securities Collateral and Investment Property, to limit purchasers to Persons
who will agree, among other things, to acquire such Securities Collateral or
Investment Property for their own account, for investment and not with a view to
the distribution or resale thereof.  Each Pledgor acknowledges that any such
private sales may be at prices and on terms less favorable to the Collateral
Agent than those obtainable through a public sale without such restrictions
(including a public offering made pursuant to a registration statement under the
Securities Act), and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Collateral Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Securities Collateral or
Investment Property for the period of time necessary to permit the issuer
thereof to register it for a form of public sale requiring registration under
the Securities Act or under applicable state or foreign securities laws, even if
such issuer would agree to do so.
 
(c)            Notwithstanding the foregoing, each Pledgor shall, upon the
occurrence and during the continuance of any Event of Default, at the request of
the Collateral Agent, for the benefit of the Collateral Agent and the Secured
Parties, cause any registration, qualification under or compliance with any
federal, state or foreign securities law or laws to be effected with respect to
all or any part of the Securities Collateral as soon as practicable and at the
sole cost and expense of the Pledgors. Each Pledgor will cause such registration
to be effected (and be kept effective) and cause such qualification and
compliance to be effected (and be kept effective) as may be so requested and as
would permit or facilitate the sale and distribution of such Securities
Collateral including registration under the Securities Act (or any similar
statute then in effect), appropriate qualifications under applicable blue sky or
other state or foreign securities laws and appropriate compliance with all other
requirements of any Governmental Authority. Each Pledgor shall cause the
Collateral Agent to be kept advised in writing as to the progress of each such
registration, qualification or compliance and as to the completion thereof,
shall furnish to the Collateral Agent such number of prospectuses, offering
circulars or other documents incident thereto as the Collateral Agent from time
to time may request, and shall indemnify and shall cause the issuer of the
Securities Collateral to indemnify the Collateral against all claims, losses,
damages and liabilities caused by any untrue statement (or alleged untrue
statement) of a material fact contained therein (or in any related registration
statement, notification or the like) or by any omission (or alleged omission) to
state therein (or in any related registration statement, notification or the
like) a material fact required to be stated therein or necessary to make the
statements therein not misleading.
 
(d)            If the Collateral Agent determines to exercise its right to sell
any or all of the Securities Collateral or Investment Property, upon written
request, the applicable Pledgor shall, and shall cause each issuer of Securities
Collateral and Investment Property to be sold hereunder to, from time to time
furnish to the Collateral Agent all such information as the Collateral Agent may
reasonably request in order to determine the number and nature or interest, of
securities or other instruments included in the Securities Collateral or
Investment Property which may be sold by the Collateral Agent as exempt
transactions under the Securities Act and the rules of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.
 
 
32

--------------------------------------------------------------------------------

 
 
(e)            Each Pledgor further agrees that a breach of any of the covenants
contained in this Section 9.5 will cause irreparable injury to the Collateral
Agent and other Secured Parties, that the Collateral Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 9.5 shall be
specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants.
 
SECTION 9.6            No Waiver; Cumulative Remedies.
 
(a)            No failure on the part of the Collateral Agent to exercise, no
course of dealing with respect to, and no delay on the part of the Collateral
Agent in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy; nor shall the Collateral Agent be
required to look first to, enforce or exhaust any other security, collateral or
guaranties.  The remedies herein provided are cumulative and are not exclusive
of any remedies provided by applicable Legal Requirements, in equity or
otherwise.
 
(b)            In the event that the Collateral Agent shall have instituted any
proceeding to enforce any right, power or remedy under this Agreement by
foreclosure, sale, entry or otherwise, and such proceeding shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Collateral Agent, then and in every such case, the Pledgors, the
Collateral Agent and each other Secured Party shall be restored to their
respective former positions and rights hereunder with respect to the Collateral,
and all rights, remedies and powers of the Collateral Agent and the other
Secured Parties shall continue as if no such proceeding had been instituted.
 
SECTION 9.7            Certain Additional Actions Regarding Intellectual
Property.  If any Event of Default shall have occurred and be continuing, upon
the written demand of the Collateral Agent, each Pledgor shall execute and
deliver to the Collateral Agent an assignment or assignments of the Intellectual
Property Collateral that is Registered or such other documents as are necessary
or appropriate to carry out the intent and purposes hereof; provided, however,
that if the Event of Default is no longer continuing, the Collateral Agent shall
promptly execute and deliver to each Pledgor such reassignments or other
documents necessary to place such Pledgors in control and ownership of such
Intellectual Property Collateral.
 
 
33

--------------------------------------------------------------------------------

 
 
ARTICLE X


PROCEEDS OF CASUALTY EVENTS AND COLLATERAL DISPOSITIONS;
APPLICATION OF PROCEEDS
 
SECTION 10.1            Proceeds of Casualty Events and Collateral
Dispositions.  The Pledgors shall take all actions required by the Credit
Agreement with respect to any Net Cash Proceeds of any Casualty Event or from
the sale or disposition of any Collateral.
 
SECTION 10.2            Application of Proceeds.  The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, together with any other sums
then held by the Collateral Agent pursuant to this Agreement, in accordance with
the Credit Agreement.

 
ARTICLE XI

 
MISCELLANEOUS
 
SECTION 11.1            Concerning Collateral Agent.
 
(i)             The Collateral Agent has been appointed as collateral agent
pursuant to the Credit Agreement.  The actions of the Collateral Agent hereunder
are subject to the provisions of the Credit Agreement.  The Collateral Agent
shall have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking action
(including the release or substitution of the Collateral), in accordance with
this Agreement and the Credit Agreement.  Each Secured Party, by its acceptance
of the benefits hereof, agrees that it shall have no right individually to
realize upon any of the Collateral hereunder, it being understood and agreed by
such Secured Party that all rights and remedies hereunder may be exercised
solely by the Collateral Agent for the benefit of the Secured Parties in
accordance with the terms of this Agreement.  The Collateral Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be liable for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith.  The Collateral Agent may resign and a successor Collateral
Agent may be appointed in the manner provided in the Credit Agreement.  Upon the
acceptance of any appointment as the Collateral Agent by a successor Collateral
Agent, that successor Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent under this Agreement, and the retiring Collateral Agent shall
thereupon be discharged from its duties and obligations under this
Agreement.  After any retiring Collateral Agent’s resignation, the provisions
hereof shall inure to its benefit as to any actions taken or omitted to be taken
by it under this Agreement while it was the Collateral Agent.
 
(ii)            Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.  The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession from time to time if such Collateral is accorded
treatment substantially equivalent to that which the Collateral Agent, in its
individual capacity, accords its own property consisting of similar instruments
or interests; provided that neither the Collateral Agent nor any of the other
Secured Parties nor any of their respective directors, officers, employees or
agents shall have responsibility for (x) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Securities Collateral, whether or not the Collateral Agent or
any other Secured Party has or is deemed to have knowledge of such matters
(y) failing to demand, collect or realize upon all or any part of the Collateral
or for any delay in doing so or (z) failing to take any necessary steps to
preserve rights against any Person with respect to any Collateral.
 
 
34

--------------------------------------------------------------------------------

 
 
(iii)            The Collateral Agent shall be entitled to rely upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.
 
(iv)            If any item of Collateral also constitutes collateral granted to
the Collateral Agent under any other deed of trust, mortgage, security
agreement, pledge or instrument of any type, in the event of any conflict
between the provisions hereof and the provisions of such other deed of trust,
mortgage, security agreement, pledge or instrument of any type in respect of
such collateral, the provisions hereof shall control.
 
SECTION 11.2            Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact.  If any Pledgor shall fail to perform any covenants contained
in this Agreement (including such Pledgor’s covenants to (i) pay the premiums in
respect of all required insurance policies hereunder, (ii) pay Charges,
(iii) make repairs, (iv) discharge Liens or  (v) pay or perform any obligations
of such Pledgor under any Collateral) or if any representation or warranty on
the part of any Pledgor contained herein shall be breached, the Collateral Agent
may (but shall not be obligated to) do the same or cause it to be done or remedy
any such breach, and may expend funds for such purpose; provided, however, that
the Collateral Agent shall in no event be bound to inquire into the validity of
any Charges, Lien, imposition or other obligation which such Pledgor fails to
pay or perform as and when required hereby and which such Pledgor does not
contest in accordance with the provisions of Section 4.14.  Any and all amounts
so expended by the Collateral Agent shall be paid by the Pledgors in accordance
with the provisions of Section 10.03 of the Credit Agreement.  Neither the
provisions of this Section 11.2 nor any action taken by the Collateral Agent
pursuant to the provisions of this Section 11.2 shall prevent any such failure
to observe any covenant contained in this Agreement nor any breach of
representation or warranty from constituting an Event of Default.  Each Pledgor
hereby appoints the Collateral Agent its attorney-in-fact, with full authority
in the place and stead of such Pledgor and in the name of such Pledgor, or
otherwise, from time to time in the Collateral Agent’s discretion to take any
action and to execute any instrument consistent with the terms of the Credit
Agreement, this Agreement and the other Loan Documents which the Collateral
Agent may deem necessary, advisable or prudent to accomplish the purposes
hereof.  The foregoing grant of authority is a power of attorney coupled with an
interest and such appointment shall be irrevocable for the term hereof.  Each
Pledgor hereby ratifies all that such attorney shall lawfully do or cause to be
done by virtue hereof.
 
 
35

--------------------------------------------------------------------------------

 
 
SECTION 11.3            Continuing Security Interest; Assignment.  This
Agreement shall create a continuing security interest in the Collateral and
shall (i) be binding upon the Pledgors, their respective successors and assigns
and (ii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and the other Secured Parties
and each of their respective successors, transferees and assignees (including
permitted assignees pursuant to Section 10.04 of the Credit Agreement).  No
other Persons (including any other creditor of any Pledgor) shall have any
interest herein or any right or benefit with respect hereto.  Without limiting
the generality of the foregoing clause (ii), any Secured Party may assign or
otherwise transfer any obligations held by it secured by this Agreement to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party, herein or otherwise,
subject however, to the provisions of the Credit Agreement.
 
SECTION 11.4            Termination; Release; Reinstatement.  Collateral shall
be released if and to the extent so provided in Section 9.14(c) of the Credit
Agreement.  Each Pledgor agrees that, if any payment made by any Loan Party or
other Person and applied to the Secured Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or the proceeds of
any Collateral are required to be returned by any Secured Party to such Loan
Party, its estate, trustee, receiver or any other party, including any Pledgor,
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or repayment, any Lien or other Collateral
securing such liability shall be and remain in full force and effect, as fully
as if such payment had never been made.  If, prior to any of the foregoing, any
Lien or other Collateral securing such Pledgor’s liability hereunder shall have
been released or terminated by virtue of the foregoing, such Lien, other
Collateral or provision shall be reinstated in full force and effect and such
prior release, termination, cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligations of any such
Pledgor in respect of any Lien or other Collateral securing such obligation or
the amount of such payment.
 
SECTION 11.5            Modification in Writing.  No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Pledgor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Collateral Agent.  Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by any Pledgor from the terms of any provision
hereof shall be effective only in the specific instance and for the specific
purpose for which made or given.  Except where notice is specifically required
by this Agreement, no notice to or demand on any Pledgor in any case shall
entitle any Pledgor to any other or further notice or demand in similar or other
circumstances.
 
SECTION 11.6            Notices.  Unless otherwise provided herein or in the
Credit Agreement, any notice or other communication herein required or permitted
to be given shall be given in the manner and become effective as set forth in
the Credit Agreement, as to any Pledgor, addressed to it at the address of
Borrower set forth in the Credit Agreement and as to the Collateral Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 11.6.
 
 
36

--------------------------------------------------------------------------------

 
 
SECTION 11.7            Governing Law, Consent to Jurisdiction and Service of
Process; Waiver of Jury Trial.
 
(a)            THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION, EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT PERFECTION OF THE
SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK, IN WHICH CASE THE LAWS OF SUCH JURISDICTION SHALL GOVERN WITH RESPECT
TO THE PERFECTION OF THE SECURITY INTEREST IN, OR THE REMEDIES WITH RESPECT TO,
SUCH PARTICULAR COLLATERAL.
 
(b)            EACH PLEDGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY APPLICABLE LEGAL
REQUIREMENTS, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY APPLICABLE LEGAL REQUIREMENTS.  NOTHING IN THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR OTHERWISE SHALL AFFECT ANY RIGHT THAT THE COLLATERAL
AGENT, ANY OTHER AGENT, ANY LENDER OR OTHER SECURED PARTY MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
 
(c)            EACH PLEDGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 11.7(b).  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LEGAL REQUIREMENTS, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
 
37

--------------------------------------------------------------------------------

 
 
(d)            EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT, IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN FACSIMILE TRANSMISSION
OR ELECTRONIC MEANS AND DISREGARDING ANY PERSON TO WHOM SUCH NOTICE IS REQUIRED
TO BE COPIED) IN SECTION 11.6.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY APPLICABLE LEGAL REQUIREMENTS.
 
(e)            EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LEGAL REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, THE TRANSACTIONS OR THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 11.7.
 
SECTION 11.8            Severability of Provisions.  Any provision hereof which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.
 
SECTION 11.9            Execution in Counterparts.  This Agreement and any
amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile transmission or other electronic means shall be effective
as delivery of a manually executed counterpart of this Agreement.
 
SECTION 11.10            Business Days.  In the event any time period or any
date provided in this Agreement ends or falls on a day other than a Business
Day, then such time period shall be deemed to end and such date shall be deemed
to fall on the next succeeding Business Day, and performance herein may be made
on such Business Day, with the same force and effect as if made on such other
day.
 
 
38

--------------------------------------------------------------------------------

 
 
SECTION 11.11            Waiver of Stay.  Each Pledgor covenants that in the
event that such Pledgor or any property or assets of such Pledgor shall
hereafter become the subject of a voluntary or involuntary proceeding under the
Bankruptcy Code or such Pledgor shall otherwise be a party to any federal or
state bankruptcy, insolvency, moratorium or similar proceeding to which the
provisions relating to the automatic stay under Section 362 of the Bankruptcy
Code or any similar provision in any such Legal Requirement is applicable, then,
in any such case, whether or not the Collateral Agent has commenced foreclosure
proceedings under this Agreement, such Pledgor shall not, and each Pledgor
hereby expressly waives its right to (to the extent it may lawfully do so) at
any time insist upon, plead or in any whatsoever, claim or take the benefit or
advantage of any such automatic stay or such similar provision as it relates to
the exercise of any of the rights and remedies (including any foreclosure
proceedings) available to the Collateral Agent as provided in this Agreement, in
any other Security Document or any other document evidencing the Secured
Obligations.  Each Pledgor further covenants that it will not hinder, delay or
impede the execution of any power granted herein to the Collateral Agent, but
will suffer and permit the execution of every such power as though no law
relating to any stay or similar provision had been enacted.
 
SECTION 11.12            No Credit for Payment of Taxes or Imposition.  No
Pledgor shall be entitled to any credit against the principal, premium, if any,
or interest payable under the Credit Agreement, and such Pledgor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Tax on the Collateral
or any part thereof.
 
SECTION 11.13            No Claims Against Collateral Agent.  Nothing contained
in this Agreement shall constitute any consent or request by the Collateral
Agent, express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Collateral or
any part thereof, nor as giving any Pledgor any right, power or authority to
contract for or permit the performance of any labor or services or the
furnishing of any materials or other property in such fashion as would permit
the making of any claim against the Collateral Agent in respect thereof or any
claim that any Lien based on the performance of such labor or services or the
furnishing of any such materials or other property is prior to the Lien hereof.
 
SECTION 11.14            No Release.  Nothing set forth in this Agreement shall
relieve any Pledgor from the performance of any term, covenant, condition or
agreement on such Pledgor’s part to be performed or observed under or in respect
of any of the Collateral or from any liability to any Person under or in respect
of any of the Collateral or shall impose any obligation on the Collateral Agent
or any other Secured Party to perform or observe any such term, covenant,
condition or agreement on such Pledgor’s part to be so performed or observed or
shall impose any liability on the Collateral Agent or any other Secured Party
for any act or omission on the part of such Pledgor relating thereto or for any
breach of any representation or warranty on the part of such Pledgor contained
in this Agreement, the Credit Agreement or the other Loan Documents, or under or
in respect of the Collateral or made in connection herewith or therewith.  The
obligations of each Pledgor contained in this Section 11.14 shall survive the
termination and release of the Liens hereunder and the discharge of such
Pledgor’s other obligations under this Agreement, the Credit Agreement and the
other Loan Documents (other than contingent indemnification obligations that,
pursuant to the provisions of the Credit Agreement or the Security Documents,
survive the termination thereof).
 
 
39

--------------------------------------------------------------------------------

 
 
SECTION 11.15            Overdue Amounts. Until paid, all amounts due and
payable under this Agreement shall constitute Secured Obligations and shall bear
interest, whether before or after judgment, at the Default Rate.
 
SECTION 11.16            Obligations Absolute.  All obligations of each Pledgor
hereunder shall be absolute and unconditional irrespective of:
 
a)            any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Pledgor;
 
b)            any lack of validity or enforceability of any Loan Document, or
any other agreement or instrument relating thereto against any Pledgor;
 
c)            any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from any Loan Document or any other
agreement or instrument relating thereto;
 
d)            any pledge, exchange, release or non-perfection or loss of
priority of any other collateral, or any release or amendment or waiver of or
consent to any departure from any guarantee, for all or any of the Secured
Obligations;
 
e)            any exercise, non-exercise or waiver of any right, remedy, power
or privilege under or in respect hereof, or any Loan Document; or
 
f)            any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
40

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Pledgors and the Collateral Agent have caused this
Security Agreement to be duly executed and delivered by their duly authorized
officers as of the date first above written.

 

 
STEAK N SHAKE OPERATIONS, INC.,
as Pledgor
         
By:
/s/ Duane E. Geiger     
Name:
Duane E. Geiger    
Title:
Chief Financial Officer, Vice President, Controller and Treasurer






 
STEAK N SHAKE, LLC,
as Pledgor
         
By:
/s/ Duane E. Geiger      
Name:
Duane E. Geiger     
Title:
Chief Financial Officer, Vice President, Controller and Treasurer 






 
STEAK N SHAKE ENTERPRISES, INC.,
as Pledgor
         
By:
/s/ Duane E. Geiger      
Name:
Duane E. Geiger       
Title:
Chief Financial Officer, Vice President, Controller and Treasurer 






 
JEFFERIES FINANCE LLC,
as Collateral Agent
         
By:
/s/ Brian Buoye     
Name:
Brian Buoye     
Title:
Managing Director 

 
 
Signature Page to Security Agreement
 
41

--------------------------------------------------------------------------------

 
 